



--------------------------------------------------------------------------------

Exhibit 10.1


EXECUTION COPY


 
CREDIT AGREEMENT
Dated as of February 19, 2016
among
CME MEDIA ENTERPRISES B.V.
as Borrower,
CENTRAL EUROPEAN MEDIA ENTERPRISES LTD.,
as CME Guarantor,
and
TIME WARNER INC.,
as Guarantor,
The Lenders Party Hereto,
and
BNP PARIBAS
as Administrative Agent,
€468,800,000 SENIOR UNSECURED TERM CREDIT FACILITY
BNP PARIBAS SECURITIES CORP.,
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
MIZUHO BANK, LTD.,
SG AMERICAS SECURITIES, LLC,
and
SUMITOMO MITSUI BANKING CORPORATION,
as Joint-Lead Arrangers and Joint Bookrunners











--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
Page
ARTICLE I DEFINITIONS
1
SECTION 1.01.
Defined Terms
1
SECTION 1.02.
Classification of Loans and Borrowings
16
SECTION 1.03.
Terms Generally
17
SECTION 1.04.
Accounting Terms; GAAP
17
SECTION 1.05.
Borrower Representations and Covenants
17
 
 
 
ARTICLE II THE CREDITS
18
SECTION 2.01.
Commitments
18
SECTION 2.02.
Loans and Borrowings
18
SECTION 2.03.
Request for Borrowing
18
SECTION 2.04.
Intentionally Omitted
18
SECTION 2.05.
Intentionally Omitted
18
SECTION 2.06.
Funding of Borrowing
19
SECTION 2.07.
Interest Periods
19
SECTION 2.08.
Termination of Commitments
19
SECTION 2.09.
Repayment of Loans; Evidence of Debt
19
SECTION 2.10.
Prepayment of Loans
20
SECTION 2.11.
Fees
20
SECTION 2.12.
Interest
20
SECTION 2.13.
Alternate Rate of Interest
21
SECTION 2.14.
Increased Costs
21
SECTION 2.15.
Break Funding Payments
22
SECTION 2.16.
Taxes
23
SECTION 2.17.
Payments Generally; Pro Rata Treatment; Sharing of Setoffs
24
SECTION 2.18.
Mitigation Obligations; Replacement of Lenders; Purchase Option
25
SECTION 2.19.
Intentionally Omitted
26
SECTION 2.20.
Adoption of the Euro
27
SECTION 2.21.
Intentionally Omitted
27
SECTION 2.22.
Defaulting Lenders
27
 
 
 
ARTICLE III REPRESENTATIONS AND WARRANTIES
27
SECTION 3.01.
Organization; Powers
28
SECTION 3.02.
Authorization; Enforceability
28
SECTION 3.03.
Governmental Approvals; No Conflicts
28
SECTION 3.04.
Financial Condition; No Material Adverse Change
28
SECTION 3.05.
Properties
28
SECTION 3.06.
Litigation and Environmental Matters
29
SECTION 3.07.
Compliance with Laws and Agreements
29
SECTION 3.08.
Government Regulation
29
SECTION 3.09.
Taxes
29
SECTION 3.10.
ERISA
29


i



--------------------------------------------------------------------------------



SECTION 3.11.
Disclosure
30
SECTION 3.12.
Anti-Corruption Laws and Sanctions Laws
30
 
 
 
ARTICLE IV CONDITIONS PRECEDENT
31
SECTION 4.01.
Signing Date Conditions
31
SECTION 4.02.
Closing Date Conditions
32
 
 
 
ARTICLE V AFFIRMATIVE COVENANTS
32
SECTION 5.01.
Financial Statements and Other Information
32
SECTION 5.02.
Notices of Material Events
35
SECTION 5.03.
Existence; Conduct of Business
35
SECTION 5.04.
Payment of Obligations
35
SECTION 5.05.
Maintenance of Properties; Insurance
35
SECTION 5.06.
Books and Records; Inspection Rights
36
SECTION 5.07.
Compliance with Laws
36
SECTION 5.08.
Use of Proceeds
36
SECTION 5.09.
Fiscal Periods; Accounting
36
 
 
 
ARTICLE VI NEGATIVE COVENANTS
36
SECTION 6.01.
Consolidated Leverage Ratio
36
SECTION 6.02.
Indebtedness
36
SECTION 6.03.
Liens
37
SECTION 6.04.
Mergers, Etc
38
SECTION 6.05.
Investments
38
SECTION 6.06.
Restricted Payments
38
SECTION 6.07.
Transactions with Affiliates
39
SECTION 6.08.
Unrestricted Subsidiaries
39
 
 
 
ARTICLE VII EVENTS OF DEFAULT
39
 
 
 
ARTICLE VIII THE ADMINISTRATIVE AGENT
41
 
 
 
ARTICLE IX MISCELLANEOUS
43
SECTION 9.01.
Notices
43
SECTION 9.02.
Waivers; Amendments; Release of Subsidiary Guarantors
44
SECTION 9.03.
Expenses; Indemnity; Damage Waiver
45
SECTION 9.04.
Successors and Assigns
46
SECTION 9.05.
Survival
49
SECTION 9.06.
Counterparts; Integration; Effectiveness
49
SECTION 9.07.
Severability
49
SECTION 9.08.
Right of Setoff
49
SECTION 9.09.
Governing Law; Jurisdiction; Consent to Service of Process
50
SECTION 9.10.
WAIVER OF JURY TRIAL
50
SECTION 9.11.
Headings
50
SECTION 9.12.
Confidentiality
51


ii



--------------------------------------------------------------------------------



SECTION 9.13.
Acknowledgments
51
SECTION 9.14.
Judgment Currency
52
SECTION 9.15.
USA Patriot Act
52
SECTION 9.16.
Guarantor Payment
52
SECTION 9.17.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
52
 
 
 
 
 
 
SCHEDULES:
 
 
SCHEDULE 2.01
Commitments
 
SCHEDULE 2.03(A)
Borrowing Notice/Prepayment Notice
 
SCHEDULE 6.08
Unrestricted Subsidiaries
 
SCHEDULE 8
List of Proper Persons
 
 
 
 
 
 
 
 
 
 
EXHIBITS:
 
 
EXHIBIT A
Form of Assignment and Acceptance
 
EXHIBIT B
Form of Time Warner Guarantee
 
EXHIBIT C
Form of CME Guarantee
 




iii



--------------------------------------------------------------------------------



CREDIT AGREEMENT, dated as of February 19, 2016, (as amended, supplemented or
otherwise modified from time to time, this “Agreement”), among CME MEDIA
ENTERPRISES B.V., a besloten vennootschap met beperkte aansprakelijkheid
incorporated under the laws of the Netherlands and with its corporate seat in
Amsterdam, the Netherlands (“CME BV” or “Borrower”), CENTRAL EUROPEAN MEDIA
ENTERPRISES LTD., an exempted limited company incorporated under the laws of
Bermuda (“CME” or “CME Guarantor”), as guarantor, TIME WARNER INC., a Delaware
corporation (“Time Warner” or “Guarantor”), as guarantor, the several banks and
other financial institutions from time to time parties to this Agreement (the
“Lenders”), and BNP PARIBAS, as administrative agent.
W I T N E S S E T H:
WHEREAS, Borrower has requested the Lenders to make loans to it on the Closing
Date in an aggregate principal amount of € 468,800,000 under a term credit
facility as more particularly described herein; and
WHEREAS, the Lenders are willing to make such loans on the terms and conditions
contained herein;
NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
SECTION 1.01.    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“2017 PIK Notes” means those certain Senior Secured Notes due 2017 issued by CME
under the Indenture, dated as of May 2, 2014, among CME, as issuer, the
guarantors party thereto and Deutsche Bank Trust Company Americas, as trustee,
paying agent, transfer agent and registrar.
“Adjusted Financial Statements” means, for any period, (a) the balance sheet of
Time Warner and the Restricted Subsidiaries (treating Unrestricted Subsidiaries
as equity investments of Time Warner to the extent that such Unrestricted
Subsidiaries would not otherwise be treated as equity investments of Time Warner
in accordance with GAAP) as of the end of such period and (b) the related
statements of operations and stockholders equity for such period and, if such
period is not a fiscal year, for the then elapsed portion of the fiscal year
(treating Unrestricted Subsidiaries as equity investments of Time Warner to the
extent that such Unrestricted Subsidiaries would not otherwise be treated as
equity investments of Time Warner in accordance with GAAP).
“Administrative Agent” means BNP Paribas, together with its affiliates, as
administrative agent for the Lenders hereunder, together with any of its
successors pursuant to Article VIII.
“Administrative Questionnaire” means, with respect to each Lender, an
Administrative Questionnaire in a form supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified; provided
that two or more Persons shall not be deemed Affiliates because an individual is
a director and/or officer of each such Person.
“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, the U.K. Bribery Act 2010 and all other laws, rules, and regulations of
any jurisdiction applicable to Time Warner and its Subsidiaries or CME and its
Subsidiaries, as applicable, concerning or relating to bribery, money laundering
or corruption.



--------------------------------------------------------------------------------




“Applicable Rate” means, for any day with respect to the interest spread on any
Loan, the applicable rate per annum set forth below expressed in Basis Points
under the caption “Applicable Rate for the Facility”, in each case based upon
the senior unsecured long-term debt credit rating (or an equivalent thereof) (in
each case, a “Rating”) assigned by Moody’s and S&P, respectively, applicable on
such date to Time Warner:
Ratings S&P / Moody’s
Applicable Rate
for the Facility
(Bps)
Category A 
A / A2 or Higher
107.0
Category B 
A- / A3
117.5
Category C 
BBB+ / Baa1
127.5
Category D 
BBB / Baa2
150.0
Category E 
BBB- / Baa3
170.0
Category F 
Lower than BBB- / Baa3
190.0



For purposes of determining the Applicable Rate (a) if either Moody’s or S&P
shall not have in effect a relevant Rating (other than by reason of the
circumstances referred to in clause (c) of this definition), then the Rating
assigned by the other rating agency shall be used; (b) if the relevant Ratings
assigned by Moody’s and S&P shall fall within different Categories, the
Applicable Rate shall be based on the higher of the two Ratings unless one of
the two Ratings is two or more Categories lower than the other, in which case
the Applicable Rate shall be determined by reference to the Category next below
that of the higher of the two Ratings; (c) if either rating agency shall cease
to assign a relevant Rating solely because Time Warner elects not to participate
or otherwise cooperate in the ratings process of such rating agency, the
Applicable Rate shall not be less than that in effect immediately before such
rating agency’s Rating for Time Warner became unavailable; and (d) if the
relevant Ratings assigned by Moody’s or S&P shall be changed (other than as a
result of a change in the rating system of Moody’s or S&P), such change shall be
effective as of the date on which it is first announced by the applicable rating
agency. Each change in the Applicable Rate shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of Moody’s or S&P shall change, or if either such rating agency shall
cease to be in the business of rating corporate debt obligations, Time Warner
and the Lenders shall negotiate in good faith to amend this definition to
reflect such changed rating system or the unavailability of ratings from such
rating agency, and, pending the effectiveness of any such amendment, the
Applicable Rate shall be determined by reference to the rating most recently in
effect prior to such change or cessation.
“Arrangers” means BNP Paribas Securities Corp., Crédit Agricole Corporate and
Investment Bank, The Bank of Tokyo-Mitsubishi UFJ, Ltd., Mizuho Bank, Ltd., SG
Americas Securities, LLC and Sumitomo Mitsui Banking Corporation.
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, substantially in the
form of Exhibit A.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

2

--------------------------------------------------------------------------------




“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.
“Base Rate” means the Euro Overnight Rate.
“Basis Point” or “Bps” means 1/100th of 1%.
“Board” means the Board of Governors of the Federal Reserve System of the United
States.
“Borrower” means CME BV or a successor or assign permitted pursuant to Section
9.04.
“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurocurrency Loans, as to which a single Interest
Period is in effect.
“Borrowing Request” means a request by Borrower for a Borrowing in accordance
with Section 2.03.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City, London, Prague, Frankfurt or Amsterdam
are authorized or required by law to remain closed; provided that, (a) when used
in connection with a Eurocurrency Loan or a Base Rate Loan, the term “Business
Day” shall also exclude any day on which banks are not open for dealings in
deposits in Euros in the European interbank market and (b) the term “Business
Day” shall also exclude any day on which the TARGET payment system is not open
for the settlement of payment in Euro.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Capital Stock” means, with respect to any Person, any and all shares,
partnership interests or other equivalents (however designated and whether
voting or non-voting) of such Person’s equity, whether outstanding on the date
hereof or hereafter issued, and any and all equivalent ownership interests in a
Person (other than a corporation) and any and all rights, warrants or options to
purchase or acquire or exchangeable for or convertible into such shares,
partnership interests or other equivalents.

3

--------------------------------------------------------------------------------




“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States or any agency or instrumentality thereof
(provided that the full faith and credit of the United States is pledged in
support thereof) that (i) have maturities of not more than six months from the
date of acquisition thereof or (ii) are subject to a repurchase agreement with
an institution described in clause (b)(i) or (ii) below exercisable within six
months from the date of acquisition thereof, (b) U.S. Dollar-denominated and
Eurocurrency time deposits, certificates of deposit and bankers’ acceptances of
(i) any domestic commercial bank of recognized standing having capital and
surplus in excess of $500,000,000 or (ii) any bank whose short-term commercial
paper rating from S&P is at least A-2 or the equivalent thereof, from Moody’s is
at least P-2 or the equivalent thereof or from Fitch is at least F-2 or the
equivalent thereof (any such bank, an “Approved Lender”), in each case with
maturities of not more than six months from the date of acquisition thereof,
(c) commercial paper and variable and fixed rate notes issued by any Lender or
Approved Lender or by the parent company of any Lender or Approved Lender and
commercial paper, auction rate notes and variable rate notes issued by, or
guaranteed by, any industrial or financial company with a short-term commercial
paper rating of at least A-2 or the equivalent thereof by S&P or at least P-2 or
the equivalent thereof by Moody’s or at least F-2 or the equivalent thereof by
Fitch, and in each case maturing within six months after the date of acquisition
thereof, (d) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s, (e) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition, (f) tax-exempt commercial paper of U.S. municipal, state or local
governments rated at least A-2 or the equivalent thereof by S&P or at least P-2
or the equivalent thereof by Moody’s or at least F-2 or the equivalent thereof
by Fitch and maturing within six months after the date of acquisition thereof,
(g) shares of money market mutual or similar funds sponsored by any registered
broker dealer or mutual fund distributor, (h) repurchase obligations entered
into with any bank meeting the qualifications of clause (b) above or any
registered broker dealer whose short-term commercial paper rating from S&P is at
least A-2 or the equivalent thereof or from Moody’s is at least P-2 or the
equivalent thereof or from Fitch is at least F-2 or the equivalent thereof,
having a term of not more than 30 days, with respect to securities issued or
fully guaranteed or insured by the United States government or residential whole
loan mortgages, and (i) demand deposit accounts maintained in the ordinary
course of business.
“Change in Control” means either (a) a Person or “group” (within the meaning of
Sections 13(d) and 14(d) of the Exchange Act) acquiring or having beneficial
ownership (it being understood that a tender of shares or other equity interests
shall not be deemed acquired or giving beneficial ownership until such shares or
other equity interests shall have been accepted for payment) of securities (or
options to purchase securities) having a majority or more of the ordinary voting
power of Time Warner (including options to acquire such voting power) or
(b) persons who are directors of Time Warner as of the date hereof or persons
designated or approved by such directors ceasing to constitute a majority of the
board of directors of Time Warner.
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.14(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive of any
Governmental Authority made or issued after the date of this Agreement; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.
“Closing Date” means the date on which the conditions set out in Section 4.02
are satisfied or waived.

4

--------------------------------------------------------------------------------




“CME” has the meaning assigned to such term in the preamble to this Agreement.
“CME BV” has the meaning assigned to such term in the preamble to this
Agreement.
“CME Guarantee” means a guarantee made by CME substantially in the form of
Exhibit C.
“CME Guarantor” has the meaning assigned to such term in the preamble to this
Agreement.
“CME Material Adverse Effect” means a material adverse effect on (a) the ability
of Borrower or CME Guarantor to perform any of its material obligations to the
Lenders under any Credit Document to which it is or will be a party or (b) the
rights of or benefits available to the Lenders under any Credit Document.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Commitment” means, with respect to each Lender, the commitment, if any, of such
Lender to make Loans, expressed as an amount representing the maximum aggregate
permitted amount of such Lender’s Credit Exposure hereunder. The amount of each
Lender’s Commitment as of the Signing Date is set forth on Schedule 2.01.
“Companies” means each of the Credit Parties and the Restricted Subsidiaries,
collectively, and “Company” means any of them.
“Conduit Lender” means any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument,
subject to the consent of Borrower, CME Guarantor and Time Warner (which consent
shall not be unreasonably withheld); provided that the designation by any Lender
of a Conduit Lender shall not relieve the designating Lender of any of its
obligations to fund a Loan under this Agreement if, for any reason, its Conduit
Lender fails to fund any such Loan, and the designating Lender (and not the
Conduit Lender) shall have the sole right and responsibility to deliver all
consents and waivers required or requested under this Agreement with respect to
its Conduit Lender, and provided further that no Conduit Lender shall (a) be
entitled to receive any greater amount pursuant to Section 2.14, 2.15, 2.16 or
9.03 than the designating Lender would have been entitled to receive in respect
of the Loans made by such Conduit Lender or (b) be deemed to have any
Commitment. The making of a Loan by a Conduit Lender hereunder shall utilize the
applicable Commitment of a designating Lender to the same extent, and as if,
such Loan were made by such designating Lender.
“Consolidated EBITDA” means, for any period, Consolidated Net Income of Time
Warner and the Restricted Subsidiaries for such period plus, without duplication
and to the extent reflected as a charge in the statement of such Consolidated
Net Income of Time Warner and the Restricted Subsidiaries for such period, the
sum of (a) income tax expense, (b) interest expense, amortization or writeoff of
debt discount and debt issuance costs and commissions, discounts and other fees
and charges associated with Indebtedness (including the Loans), (c) depreciation
and amortization expense (excluding amortization of film inventory that does not
constitute amortization of purchase price amortization), (d) amortization of
intangibles (including, but not limited to, goodwill) and organization costs
(excluding amortization of film inventory that does not constitute amortization
of purchase price amortization), (e) any extraordinary, unusual or non-recurring
non-cash expenses or losses (including, whether or not otherwise includable as a
separate item in the statement of such Consolidated Net Income for such period,
non-cash losses on sales of assets outside of the ordinary course of business),
(f) minority interest expense in respect of preferred stock of Subsidiaries of
Time Warner, and (g) non-cash expenses in respect of equity compensation and
minus, to the extent included in the statement of such Consolidated Net Income
for such period, the sum of (a) interest income and (b) any extraordinary,
unusual or non-recurring income or gains (including, whether or not otherwise
includable as a separate item in the statement of such Consolidated Net Income
for such period, gains on the sales of assets outside of the ordinary course of
business), all as determined on a consolidated basis.
“Consolidated Leverage Ratio” means, as at the last day of any period, the ratio
of (a) Consolidated Total Debt on such day to (b) Consolidated EBITDA for such
period.

5

--------------------------------------------------------------------------------




“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of Time Warner and its consolidated Subsidiaries, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded, without duplication, (a) the income (or deficit) of any Person accrued
prior to the date it becomes a Subsidiary of Time Warner or is merged into or
consolidated with Time Warner or any of its Subsidiaries or that such other
Person’s assets are acquired by Time Warner or any of its Subsidiaries, (b) the
income (or deficit) of any Person (other than a Restricted Subsidiary) in which
Time Warner or any of its Subsidiaries has an ownership interest, except to the
extent that any such income is actually received by Time Warner or its
Restricted Subsidiaries in the form of dividends or similar distributions and
(c) the undistributed earnings of any Subsidiary of Time Warner to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary is not at the time permitted by the terms of its charter or any
agreement or instrument (other than any Credit Document), judgment, decree,
order, statute, rule, governmental regulation or other requirement of law
applicable to such Subsidiary; provided that the income of any Subsidiary of
Time Warner shall not be excluded by reason of this clause (c) so long as such
Subsidiary guarantees the Obligations.
“Consolidated Total Assets” means, at any date, all amounts that would, in
conformity with GAAP, be included on a consolidated balance sheet of Time Warner
and its Subsidiaries under total assets at such date; provided that such amounts
shall be calculated in accordance with Section 1.04.
“Consolidated Total Debt” means, at any date, the aggregate principal amount of
Indebtedness of Time Warner and the Restricted Subsidiaries minus (a) the
aggregate principal amount of any such Indebtedness that is payable either by
its terms or at the election of the obligor in equity securities of Time Warner
or the proceeds of options in respect of such equity securities, (b) the
aggregate principal amount of Film Financings and (c) the aggregate amount of
cash and Cash Equivalents held by Time Warner or any of the Restricted
Subsidiaries in excess of $200,000,000, all determined on a consolidated basis
in accordance with GAAP.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Copyright Liens” means any Liens granted by Time Warner or any of its
Subsidiaries on copyrights relating to movies or other programming, which movies
or other programming are subject to one or more contracts entitling Time Warner
or such Subsidiary to future payments in respect of such movies or other
programming and which contractual rights to future payments are to be
transferred by Time Warner or such Subsidiary to a special purpose Subsidiary of
Time Warner or such Subsidiary organized for the purpose of monetizing such
rights to future payments; provided that such Liens (a) are granted directly or
indirectly for the benefit of the special purpose Subsidiary and/or the Persons
who purchase such contractual rights to future payments from such special
purpose Subsidiary and (b) extend only to the copyrights for the movies or other
programming subject to such contracts for the purpose of permitting the
completion, distribution and exhibition of such movies or other programming.
“Credit Documents” means this Agreement, the Time Warner Guarantee, the CME
Guarantee, each Note and, from and after the Purchase Date, the Reimbursement
Agreement.
“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans at such time.
“Credit Parties” means Borrower, CME Guarantor, Guarantor and the Subsidiary
Guarantors; and “Credit Party” means any of them.
“Currency” means Euro.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

6

--------------------------------------------------------------------------------




“Defaulting Lender” means any Lender that (a) shall have become the subject of a
bankruptcy or insolvency proceeding, or shall have taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding , (b) shall have had a receiver, conservator, trustee or
custodian appointed for it, or shall have taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such appointment,
or shall have a parent company that has become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in, any such proceeding or appointment;
or (c) shall have become the subject of a Bail-In Action; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition by a Governmental Authority or an instrumentality thereof of any
equity interest in such Lender or a parent company thereof.
“Dollars” or “$” refers to lawful money of the United States.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any financial institution whose home office is
domiciled in a country that is a member of the Organization for Economic
Cooperation and Development and having capital and surplus in excess of
$500,000,000; provided, however, that no Lender that is or at any time was a
Defaulting Lender, nor any Lender Affiliate of such Defaulting Lender, shall be
an Eligible Assignee, unless consented to in writing by Borrower, CME Guarantor,
Time Warner and the Administrative Agent; provided further, that (i) until the
interpretation of the term “public” (as referred to in Article 4.1(1) of the
Capital Requirements Regulation (EU 575/2013)) has been published by the
competent authority, and the value of the rights assigned or transferred is at
least €100,000 (or its equivalent in another currency) or (ii) as soon as the
interpretation of the term “public” has been published by the competent
authority, an Eligible Assignee is not considered to be part of the public on
the basis of such interpretation.
“EMU Legislation” means the legislative measures of the European Council
(including without limitation the European Council regulations) for the
introduction of, changeover to or operation of the Euro in one or more member
states.
“Environmental Law” means all applicable and binding laws, rules, regulations,
codes, ordinances, orders, decrees, judgments, injunctions, or agreements
issued, promulgated or entered into by any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, release or threatened release of any Hazardous Material or to
health and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Credit Party or any of its Subsidiaries
directly or indirectly resulting from or based upon (a) a violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) the exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

7

--------------------------------------------------------------------------------




“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means, with respect to Time Warner, any trade or business
(whether or not incorporated) that, together with Time Warner, is treated as a
single employer under Section 414(b) or (c) of the Code or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30‑day notice period is waived); (b) a failure by any Plan
to meet the minimum funding standards within the meaning of Section 412 of the
Code or Section 302 of ERISA applicable to such Plan, in each case whether or
not waived; (c) the filing pursuant to Section 412(c) of the Code or in
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the incurrence by Time Warner or any of
its ERISA Affiliates of any unfunded liability under Title IV of ERISA with
respect to the termination of any Plan; (e) the receipt by Time Warner or any
ERISA Affiliate from the PBGC or a Plan administrator of any notice relating to
an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the incurrence by Time Warner or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; (g) the receipt by Time Warner or any ERISA
Affiliate of any notice concerning the imposition on such entity of Withdrawal
Liability or a determination that a Multiemployer Plan with respect to which
such entity is obligated to contribute or is otherwise liable is, or is expected
to be, insolvent or in reorganization, within the meaning of Title IV of ERISA;
or (h) the occurrence, with respect to a Plan or a Multiemployer Plan, of a
nonexempt “prohibited transaction” (within the meaning of Section 4975 of the
Code or Section 406 of ERISA) which could reasonably be expected to result in
liability to Time Warner.
“Euribor Base Rate” means (i) the rate per annum equal to the rate determined by
the Administrative Agent to be the offered rate which appears on the page of the
Reuters Screen which displays an average rate of the Banking Federation of the
European Union for the Euro (currently being page Euribor01) for deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period in Euro, determined as of approximately 11:00 a.m. (London,
England time) on such Interest Rate Determination Date or (ii) in the event the
rate referenced in the preceding clause (i) do not appear on such page or
service or if such page or service shall cease to be available, the rate per
annum equal to the rate determined by Administrative Agent to be the offered
rate on such other page or other service which displays an average rate of the
Banking Federation of the European Union for the Euro for deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period in Euro, in each case, determined as of approximately 11:00 a.m.
(London, England time) on such Interest Rate Determination Date, or (iii) in the
event the rates referenced in the preceding clauses (i) and (ii) are not
available, at such time for any reason, then the “Euribor Base Rate” with
respect to such Eurocurrency Borrowing for such Interest Period shall be the
rate per annum (rounded upwards, if necessary, to the next Basis Point) equal to
the arithmetic average of the rates at which deposits in Euro approximately
equal in principal amount to €5,000,000 and for a maturity comparable to such
Interest Period are offered with respect to any Eurocurrency Borrowing to the
principal London offices of the Reference Banks (or, if any Reference Bank does
not at the time maintain a London office, the principal London office of any
Affiliate of such Reference Bank) in immediately available funds in the London
interbank market at approximately 11:00 a.m., London time, on such Interest Rate
Determination Date; provided, however, that, if only two Reference Banks notify
the Administrative Agent of the rates offered to such Reference Banks (or any
Affiliates of such Reference Banks) as aforesaid, the Euribor Base Rate with
respect to such Eurocurrency Borrowing shall be equal to the arithmetic average
of the rates so offered to such Reference Banks (or any such Affiliates)
provided, however, that no Reference Bank shall have a contractual obligation to
provide such a quote; provided further that, if at any time the Euribor Base
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement.
“Euribor Rate” means with respect to each day during each Interest Period
pertaining to a Loan, a rate per annum equal to (x) the Euribor Base Rate as of
such date divided by (y) (1.00 minus Eurocurrency Reserve Requirements as of
such date).

8

--------------------------------------------------------------------------------




“Euro” and “€” means the single currency of Participating Member States
introduced in accordance with the provision of Article 123 of the Treaty and, in
respect of all payments to be made under this Agreement in Euro, means
immediately available, freely transferable funds in such currency.
“Eurocurrency” when used in reference to any Loan or Borrowing, refers to a
Loan, or the Loans comprising such Borrowing, bearing interest at a rate
determined by reference to the Euribor Rate.
“Eurocurrency Reserve Requirements” means for any day as applied to a Loan, the
aggregate (without duplication) of the maximum rates (expressed as a decimal
fraction) of reserve requirements in effect on such day (including basic,
supplemental, marginal and emergency reserves) under any regulations of the
Board of Governors or other Governmental Authority having jurisdiction with
respect thereto dealing with reserve requirements prescribed for Eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
the Board of Governors) maintained by a member bank of the Federal Reserve
System.
“Euro Overnight Rate” means, for any day, the sum of (a) the average of the
rates per annum quoted at approximately 11:00 a.m., London time, to leading
banks in the European interbank market by the Reference Banks for the offering
of overnight deposits in Euro plus (b) the Applicable Rate. The Administrative
Agent shall determine the Euro Overnight Rate by obtaining quotes from the
Reference Banks, and if any such Reference Bank fails to timely provide such
quote for any day, then the Euro Overnight Rate for such day shall be determined
by the average based on the quotes from the Reference Banks that provided quotes
on that day; provided, however, that no Reference Bank shall have a contractual
obligation to provide such a quote.
“Event of Default” has the meaning assigned to such term in Article VII.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Excluded Taxes” means, with respect to any payment made by any Credit Party
under this Agreement, any of the following Taxes imposed on or with respect to
the Administrative Agent, any Lender or any other recipient of any such payment,
(a) income or franchise Taxes imposed on (or measured by) its net income by the
jurisdiction (including any political subdivision, state or locality thereof)
under the laws of which such recipient is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable lending
office is located, (b) any branch profits Taxes imposed by the United States or
any similar Tax imposed by any jurisdiction described in clause (a) above, (c)
in the case of a Lender (other than an assignee pursuant to a request by Time
Warner under Section 2.18(b)), any U.S. Federal withholding Taxes resulting from
any law in effect on the date such Lender becomes a party to this Agreement or
designates a new lending office or is attributable to such Lender’s failure or
inability to comply with Section 2.16(g), except to the extent that such Lender
(or its assignor, if any) was entitled, at the time of such designation of a new
lending office or assignment, to receive additional amounts from such Credit
Party with respect to such withholding Tax pursuant to Section 2.16(a), (d) in
the case of a Lender that is a U.S. Person, any withholding Tax that is
attributable to the Lender’s failure to comply with Section 2.16(h) and (e) any
U.S. Federal withholding Taxes imposed under FATCA.
“Existing Revolving Loan Credit Agreement” means that certain Amended and
Restated Revolving Loan Facility Credit Agreement, dated as of May 2, 2014, as
amended and restated as of November 14, 2014 and as further amended and restated
as of February 19, 2016, among CME, Time Warner and the other lenders party
thereto from time to time and Time Warner, as administrative agent.
“Existing Term Loan Agreement” means that certain Amended and Restated Term Loan
Facility Agreement, dated as of February 28, 2014, as amended and restated as of
November 14, 2014, among CME, the lenders party thereto from time to time and
Time Warner, as administrative agent.
“Existing 2014 Third Party Credit Agreement” means that certain Credit
Agreement, dated as of November 14, 2014, as amended, among CME, Time Warner, as
guarantor, the lenders party thereto from time to time and BNP Paribas, as
administrative agent.

9

--------------------------------------------------------------------------------




“Existing 2015 Third Party Credit Agreement” means that certain Credit
Agreement, dated as of September 30, 2015, as amended, among CME, Time Warner,
as guarantor, the lenders party thereto from time to time and BNP Paribas, as
administrative agent.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version not materially more onerous to
comply with), current and future regulations or official interpretations
thereof, any agreements entered into pursuant to Section 1471(b) of the Code and
any intergovernmental agreements in respect thereof.
“Film Financing” means, without duplication, monetary obligations arising out of
transactions in which so-called tax-based financing groups or other third-party
investors provide financing for the acquisition, production or distribution of
motion pictures, television programs, sound recordings or books or rights with
respect thereto in exchange, in part, for certain tax or other benefits which
are derived from such motion pictures, television programs, sound recordings,
books or rights; provided that no such monetary obligations shall have, directly
or indirectly, recourse (including by way of setoff) to Guarantor or any
Restricted Subsidiary or any of its assets other than to the profits or
distribution rights related to such motion pictures, television programs, sound
recordings, books or rights and other than to a Subsidiary of Warner
Communications LLC or Turner Broadcasting System, Inc. substantially all of the
assets of which consist of the motion pictures, television programs, sound
recordings, books or rights which are the subject of such transaction and
related cash and Cash Equivalents.
“Financial Officer” means, with respect to any Person, the chief financial
officer, the deputy chief financial officer, principal accounting officer,
treasurer or controller of such Person.
“Fitch” means Fitch, Inc.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the applicable Credit Party is located.
“Franchise” means, with respect to any Person, a franchise, license,
authorization or right to construct, own, operate, manage, promote, extend or
otherwise utilize any cable television distribution system operated or to be
operated by such Person or any of its Subsidiaries granted by any Governmental
Authority, but shall not include any such franchise, license, authorization or
right that is incidentally required for the purpose of installing, constructing
or extending a cable television system.
“GAAP” means generally accepted accounting principles in the United States.
“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank,
independent regulatory authority or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.
“Guarantee Obligations” of or by any Person (the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided that the term Guarantee Obligations shall not include
endorsements for collection or deposit in the ordinary course of business.
“Guarantor” means Time Warner.

10

--------------------------------------------------------------------------------




“Guarantor Notice Period” has the meaning assigned to such term in the first
paragraph of Article V.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person (but not including operating leases),
(e) all obligations of such Person in respect of the deferred purchase price of
property or services (excluding current accounts payable incurred in the
ordinary course of business and payment obligations of such Person pursuant to
agreements entered into in the ordinary course of business, which payment
obligations are contingent on another Person’s satisfactory provision of
services or products), (f) all Indebtedness of others secured by (or for which
the holder of such Indebtedness has an existing right, contingent or otherwise,
to be secured by) any Lien (other than Copyright Liens or Liens on interests or
Investments in Unrestricted Subsidiaries) on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed (but
only to the extent of the lesser of the fair market value of the property
subject to such Lien and the amount of such Indebtedness), (g) all Guarantee
Obligations of such Person with respect to Indebtedness of others (except to the
extent that such Guarantee Obligation guarantees Indebtedness of a Restricted
Subsidiary), (h) all Capital Lease Obligations of such Person, (i) all
obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit (but only to the extent of all drafts drawn and
outstanding thereunder) and (j) all obligations, contingent or otherwise, of
such Person in respect of bankers’ acceptances. Notwithstanding the foregoing,
Indebtedness shall not include (i) any obligation of such Person to guarantee
performance of, or enter into indemnification agreements with respect to,
obligations, entered into in the ordinary course of business, under any and all
Franchises, leases, performance bonds, franchise bonds and obligations to
reimburse drawings under letters of credit issued in lieu of performance or
franchise bonds, (ii) completion bonds or guarantees or indemnities of a similar
nature issued in the ordinary course of business in connection with the
production of motion pictures and video and television programming or (iii)
obligations to make Tax Distributions. The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other contractual
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.
“Indebtedness For Borrowed Money” means, for the purpose of Section 9.02(c),
without duplication, with respect to any Person (a) all obligations of such
Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments and (c) all guarantee
obligations of such Person with respect to Indebtedness For Borrowed Money of
others. The Indebtedness For Borrowed Money of any Person shall include the
Indebtedness For Borrowed Money of any other entity (including any partnership
in which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other contractual
relationship with such entity, except to the extent the terms of such
Indebtedness For Borrowed Money provide that such Person is not liable therefor.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by a Credit Party under this Agreement and
(b) Other Taxes.
“Interest Payment Date” means (a) with respect to any Base Rate Loan, the last
day of each March, June, September and December and (b) with respect to any
Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part.

11

--------------------------------------------------------------------------------




“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is three months thereafter;
provided that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, and (ii) any Interest Period pertaining to such a
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.
“Investment” by any Person means any direct or indirect (a) loan, advance or
other extension of credit or contribution to any other Person (by means of
transfer of cash or other property to others, payments for property or services
for the account or use of others, mergers or otherwise), (b) purchase or
acquisition of Capital Stock, bonds, notes, debentures or other securities
(including any option, warrant or other right to acquire any of the foregoing)
or evidences of Indebtedness issued by any other Person (whether by merger,
consolidation, amalgamation or otherwise and whether or not purchased directly
from the issuer of such securities or evidences of Indebtedness), (c) purchase
or acquisition (in one transaction or a series of transactions) of any assets of
any other Person constituting a business unit and (d) all other items that would
be classified as investments on a balance sheet of such Person prepared in
accordance with GAAP. Investments shall exclude extension of trade credit and
advances to customers and suppliers to the extent made in the ordinary course of
business and in accordance with customary industry practice.
“Lender Affiliate” means, (a) with respect to any Lender, (i) an Affiliate of
such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by such Lender or an Affiliate of such
Lender and (b) with respect to any Lender that is a fund which invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Acceptance or
pursuant to Section 2.22, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Acceptance.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in (including
sales of accounts), on or of such asset, (b) the interest of a vendor or a
lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing, but excluding any operating leases) relating to such
asset and (c) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities.
“Loan” means a loan made by a Lender to Borrower pursuant to this Agreement.
“Local Time” means, for payments and disbursements (a) in respect of Dollars,
New York City time or (b) in respect of Euros, London time.

12

--------------------------------------------------------------------------------




“Material Adverse Effect” means a material adverse effect on (a) the financial
condition, business, results of operations, properties or liabilities of Time
Warner and the Restricted Subsidiaries taken as a whole, (b) the ability of any
Credit Party to perform any of its material obligations to the Lenders under any
Credit Document to which it is or will be a party or (c) the rights of or
benefits available to the Lenders under any Credit Document.
“Material Indebtedness” means Indebtedness (other than the Loans) of any one or
more of Time Warner and the Restricted Subsidiaries in an aggregate principal
amount exceeding $200,000,000.
“Material Subsidiary” means, at any date, each Subsidiary of Time Warner which,
either alone or together with the Subsidiaries of such Subsidiary, meets any of
the following conditions:
(a)    as of the last day of Time Warner’s most recently ended fiscal quarter
for which financial statements have been filed with the SEC the investments of
Time Warner and its Subsidiaries in, or their proportionate share (based on
their equity interests) of the book value of the total assets (after
intercompany eliminations) of, the Subsidiary in question exceeds 10% of the
book value of the total assets of Time Warner and its consolidated Subsidiaries;
(b)    for the period of four consecutive fiscal quarters ended on the last day
of Time Warner’s most recently ended fiscal quarter for which financial
statements have been filed with the SEC, the equity of Time Warner and its
Subsidiaries in the revenues from continuing operations of the Subsidiary in
question exceeds 10% of the revenues from continuing operations of Time Warner
and its consolidated Subsidiaries; or
(c)    for the period of four consecutive fiscal quarters ended on the last day
of Time Warner’s most recently ended fiscal quarter for which financial
statements have been filed with the SEC, the equity of Time Warner and its
Subsidiaries in the Consolidated EBITDA of the Subsidiary in question exceeds
10% of the Consolidated EBITDA of Time Warner.
“Maturity Date” means February 19, 2021.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“National Currency Unit” means the unit of currency (other than the Euro) of a
Participating Member State.
“Note” means any promissory note evidencing Loans issued pursuant to
Section 2.09(e).
“Obligations” has the meaning assigned to such term in the Time Warner
Guarantee.
“Officer’s Certificate” means a certificate executed by the Chief Financial
Officer, the Treasurer or the Controller of Time Warner or such other officer of
Time Warner reasonably acceptable to the Administrative Agent and designated as
such in writing to the Administrative Agent by Time Warner.
“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.
“Participant” has the meaning assigned to such term in Section 9.04(e).
“Participant Register” has the meaning set forth in Section 9.04(e).

13

--------------------------------------------------------------------------------




“Participating Member State” means a member of the European Communities that
adopts or has adopted the Euro as its currency in accordance with EMU
Legislation.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity thereto.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA sponsored or maintained by Time Warner or any ERISA
Affiliate.
“Platform” has the meaning set forth in Section 5.01.
“Purchase Date” has the meaning assigned to such term in Section 2.18(c).
“Rating” has the meaning assigned to such term in the definition of “Applicable
Rate”.
“Reference Banks” means BNP Paribas, Citibank, N.A. and Deutsche Bank AG New
York Branch.
“Register” has the meaning set forth in Section 9.04(c).
“Reimbursement Agreement” means that certain Amended and Restated Reimbursement
Agreement, dated as of November 14, 2014, as amended and restated as of February
19, 2016, among CME, CME BV and Time Warner.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Required Lenders” means, (x) at any time there are three or fewer Lenders
hereunder and subject to Section 2.22(b), Lenders having Credit Exposures (or,
if no Loans are then outstanding, Commitments) representing at least 66 2/3% of
the sum total of the Credit Exposures or Commitments, as the case may be, at
such time and (y) any time there are four or more Lenders hereunder and no one
Lender has more than 50% of the Credit Exposure (or, if no Loans are then
outstanding, Commitments) and subject to Section 2.22(b), Lenders having Credit
Exposures or Commitments, as the case may be, representing more than 50% of the
sum total of the Credit Exposures or Commitments, as the case may be, at such
time.
“Responsible Officer” means any of the Chief Executive Officer, Chief Legal
Officer, Chief Financial Officer, Treasurer, Managing Director or Controller (or
any equivalent of the foregoing officers) of the applicable Credit Party.
“Restricted Payment” means, as to any Person, any dividend or other distribution
(whether in cash, securities or other property) with respect to any shares of
any class of capital stock or other equity interests of such Person, or any
payment (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such shares of capital stock or
other equity interests of such Person or any option, warrant or other right to
acquire any such shares of capital stock or other equity interests of such
Person.
“Restricted Subsidiaries” means, as of any date, all Subsidiaries of Time Warner
that have not been designated as Unrestricted Subsidiaries by Time Warner
pursuant to Section 6.08 or have been so designated as Unrestricted Subsidiaries
by Time Warner but prior to such date have been (or have been deemed to be)
redesignated by Time Warner as Restricted Subsidiaries pursuant to Section 6.08.
On the date hereof, none of CME or its Subsidiaries is a Restricted Subsidiary
of Time Warner.

14

--------------------------------------------------------------------------------




“S&P” means Standard & Poor’s Rating Services.
“Sanctions Laws” means any applicable laws and regulations concerning economic
sanctions imposed, administered or enforced by (a) the Office of Foreign Assets
Control (“OFAC”) of the U.S. Department of the Treasury or by the U.S.
Department of State, including but not limited to those pursuant to the
International Emergency Economic Powers Act, Trading with the Enemy Act, United
Nations Participation Act, Foreign Narcotics Kingpin Designation Act,
Comprehensive Iran Sanctions, Accountability, and Divestment Act, Iran Threat
Reduction and Syria Human Rights Act and related executive orders and
regulations, (b) Her Majesty’s Treasury of the United Kingdom, (c) the European
Union, (d) solely in the case of the CME Guarantor, Bermuda and (e) the United
Nations Security Council.
“Sanctioned Person” means any Person with whom dealings are restricted or
prohibited under Sanctions Laws, including any Person (a) currently named on
OFAC’s List of Specially Designated Nationals and Blocked Persons or any similar
list issued by a relevant United Nations, United Kingdom, or European Union
sanctions authority (“SDNs”), (b) any Person located, organized or resident in a
country or territory that is, or whose government is, the subject of Sanctions
Laws, (c) any entity that is 50 percent or more owned by such SDNs, and (d) any
person currently named on the State Department’s Sanctioned Entities List.
“SEC” means the Securities and Exchange Commission, any successor thereto and
any analogous Governmental Authority.
“Signing Date” means February 19, 2016.
“Subsequent Participant” means any member state that adopts the Euro as its
lawful currency after the date hereof.
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held. On the date hereof, none of CME or its
Subsidiaries is a Subsidiary of Time Warner.
“Subsidiary Guarantors” means Historic TW Inc., Turner Broadcasting System,
Inc., Home Box Office, Inc. and any other Person that becomes and remains a
party to the Time Warner Guarantee after the Signing Date that is a Subsidiary
of Time Warner, in each case until such entity is released from the Time Warner
Guarantee pursuant to Section 9.02(c), and “Subsidiary Guarantor” means any one
of them.
“Tax Distribution” means, with respect to any period, distributions made to any
Person by a Subsidiary of such Person on or with respect to income and other
Taxes, which distributions are not in excess of the Tax liabilities that, (i) in
the case of a Subsidiary that is a corporation, would have been payable by such
Subsidiary on a standalone basis, and (ii) in the case of a Subsidiary that is a
partnership, would have been distributed by such Subsidiary to its owners with
respect to Taxes, and in each case which are calculated in accordance with, and
made no earlier than 10 days prior to the date required by, the terms of the
applicable organizational document which requires such distribution.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.
“Time Warner” has the meaning assigned to such term in the preamble to this
Agreement.

15

--------------------------------------------------------------------------------




“Time Warner Credit Agreement” means the Amended and Restated Credit Agreement,
dated as of January 19, 2011 and amended and restated as of December 18, 2013,
and further amended by the first amendment, dated as of December 18, 2014, and
by the second amendment, dated as of December 18, 2015, among Time Warner, Time
Warner International Finance Limited, the lenders party thereto from time to
time, and Citibank, N.A., as administrative agent, as it may be further amended,
amended and restated, supplemented or otherwise modified from time to time. For
the avoidance of doubt, any such amendment, amendment and restatement,
supplement or other modification shall only apply to the Time Warner Credit
Agreement, and this Agreement may only be amended pursuant to Section 9.02(b).
“Time Warner Guarantee” means a guarantee by Guarantor and the Subsidiary
Guarantors, substantially in the form of Exhibit B.
“Transactions” means (a) the execution and delivery of this Agreement, the CME
Guarantee and Time Warner Guarantee and the performance by (i) Borrower of this
Agreement, (ii) CME Guarantor of the CME Guarantee and (iii) Guarantor and the
Subsidiary Guarantors of the Time Warner Guarantee, and (b) the borrowing of
Loans.
“Treaty” means the Treaty establishing the European Economic Community, being
the Treaty of Rome of March 25, 1957, as amended by the Single European Act
1987, the Maastricht Treaty (which was signed at Maastricht on February 7, 1992
and came into force on November 1, 1993), the Amsterdam Treaty (which was signed
at Amsterdam on October 2, 1997 and came into force on May 1, 1999) and the Nice
Treaty (which was signed on February 26, 2001), each as amended from time to
time and as referred to in legislative measures of the European Union for the
introduction of, changeover to or operating of the Euro in one or more member
states.
“Type” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Euribor Rate or the Euro Overnight Rate.
“United States” means the United States of America.
“Unrestricted Subsidiaries” means, as of any time, all Subsidiaries of Time
Warner that have been designated as Unrestricted Subsidiaries by Time Warner
pursuant to Section 6.08, and “Unrestricted Subsidiary” means any one of them.
“U.S. Person” means a Person who is a citizen or resident of the United States
and any corporation or other entity created or organized in or under the laws of
the United States.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule published by the Loan Market Association (or any successor
person), as in effect from time to time.
SECTION 1.02.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a
“Eurocurrency Loan”) and Borrowings also may be classified and referred to by
Type (e.g., a “Eurocurrency Borrowing”).

16

--------------------------------------------------------------------------------




SECTION 1.03.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words, “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.” The word
“will” shall be construed to have the same meaning and effect as the word
“shall.” Unless the context requires otherwise, (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall, except where the
context dictates otherwise, be construed to have the same meaning and effect and
to refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights.
SECTION 1.04.    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if Time
Warner notifies the Administrative Agent that Time Warner requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent (under and as defined in the Time
Warner Credit Agreement) notifies Time Warner that the Required Lenders (under
and as defined in the Time Warner Credit Agreement) have requested an amendment
to any provision thereof for such purpose), regardless of whether any such
notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. Notwithstanding anything in the foregoing or the definition
of “GAAP” to the contrary, financial statements and other financial information
of CME Guarantor or any of its Subsidiaries may reflect generally accepted
accounting principles of a jurisdiction other than the United States if the
context requires. Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, computations shall be made without giving effect to
any election under Financial Accounting Standards Board (“FASB”) Accounting
Standards Codification (“ASC”) Topic 825, “Financial Instruments”, or FASB ASC
Topic 470-20, “Debt with Conversion and Other Options”, (or any successor
thereto) to value any Indebtedness of Time Warner or its Subsidiaries at “fair
value”, as defined therein.
SECTION 1.05.    Borrower Representations and Covenants. Notwithstanding any
term to the contrary in any Credit Document, (a) each representation and
warranty made or deemed to be made by Borrower or CME Guarantor and (b) each
covenant, undertaking and other provision under a Credit Document which is
binding on Borrower or CME Guarantor shall only be made or shall only apply (as
the case may be) in respect of Borrower or CME Guarantor and (to the extent that
the relevant representation, warranty, covenant, undertaking or other provision
expressly refers to Subsidiaries) Borrower’s or CME Guarantor’s Subsidiaries, as
applicable, and no term in any Credit Document shall operate, be construed or
shall take effect in a manner that would result in either (i) Borrower or CME
Guarantor making any representation or statement in respect of (x) any Person
other than itself or (to the extent that the relevant representation or warranty
expressly refers to Subsidiaries) its applicable Subsidiaries or (y) the Time
Warner Guarantee or (ii) Borrower or CME Guarantor undertaking or being bound by
any obligation to procure or to use its efforts to procure or ensure that a
Person other than itself or (to the extent that the relevant covenant,
undertaking or other provision expressly refers to Subsidiaries) its applicable
Subsidiaries, acts or refrains from acting in any manner or to comply with any
term of the Credit Documents. In the event of any inconsistency between this
Section 1.05 and any other provision of any Credit Document, this Section 1.05
shall prevail.

17

--------------------------------------------------------------------------------




ARTICLE II
THE CREDITS
SECTION 2.01.    Commitments. Subject to the terms and conditions set forth
herein, each Lender (severally and not jointly) agrees to make a Loan to
Borrower in Euros in a single advance on the Closing Date by making immediately
available funds available to the Administrative Agent’s designated account not
later than the time specified by the Administrative Agent so long as, after
giving effect thereto, (i) such Lender’s Credit Exposure will not exceed such
Lender’s Commitment, and (ii) the sum of the total Credit Exposures will not
exceed the sum total of the Commitments. Loans repaid or prepaid may not be
reborrowed.
SECTION 2.02.    Loans and Borrowings. (a) The Borrowing of Loans on the Closing
Date shall consist of Loans made by the Lenders ratably in accordance with their
respective Commitments. The failure of any Lender to make any Loan required to
be made by it on the Closing Date shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.
(b)    Intentionally Omitted.
(c)    Subject to Section 2.13, the Borrowing shall be comprised entirely of
Eurocurrency Loans. Each Lender at its option may make any Eurocurrency Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall (i), subject to following
clause (ii), not affect the obligation of Borrower to repay such Loan in
accordance with the terms of this Agreement and (ii) not create any additional
liability of Borrower in respect of Section 2.14 or 2.16.
SECTION 2.03.    Request for Borrowing. To request the Borrowing on the Closing
Date, Borrower shall notify the Administrative Agent of such request in
accordance with SCHEDULE 2.03(A). Such written Borrowing Request shall be
irrevocable and shall be in a form approved by the Administrative Agent and
signed by Borrower. Such written Borrowing Request shall specify the following
information in compliance with Section 2.02:
(a)    the aggregate amount of the requested Borrowing;
(b)    the date of such Borrowing, which shall be a Business Day;
(c)    Intentionally Omitted.
(d)    in the case of a Eurocurrency Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(e)    the location and number of the account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.
Promptly following receipt of a Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
SECTION 2.04.    Intentionally Omitted.
SECTION 2.05.    Intentionally Omitted.

18

--------------------------------------------------------------------------------




SECTION 2.06.    Funding of Borrowing. (a) Each Lender shall make each Loan to
be made by it hereunder on the Closing Date by wire transfer of immediately
available funds by 10:00 a.m. London time (or such other time as agreed to by
the parties hereto) to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders. The Administrative
Agent will make such Loans available to Borrower by promptly crediting the
amounts so received, in like funds, to an account designated by Borrower in the
applicable Borrowing Request.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the time of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to Borrower a corresponding
amount.
SECTION 2.07.    Interest Periods. At the end of each Interest Period applicable
to a Eurocurrency Borrowing, such Borrowing shall be automatically continued as
a Eurocurrency Borrowing having a three-month Interest Period. Notwithstanding
any contrary provision hereof, if an Event of Default has occurred and is
continuing and the Administrative Agent, at the request of the Required Lenders,
so notifies Borrower, then, so long as an Event of Default is continuing (i) no
outstanding Borrowing may be continued as set forth above and (ii) unless
repaid, each Eurocurrency Borrowing shall be converted to a Base Rate Borrowing
at the end of the Interest Period applicable thereto.
SECTION 2.08.    Termination of Commitments. The Commitments shall terminate on
the earlier of (a) 3:00 p.m. (London time) on April 14, 2016 and (b) immediately
after the Loans are made to Borrower pursuant to Section 2.01 on the Closing
Date.
SECTION 2.09.    Repayment of Loans; Evidence of Debt. (a) Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of the Loans on the Maturity Date;
provided that, if the redemption of the 2017 PIK Notes shall not have been
consummated on or before the third Business Day following the Closing Date, the
unpaid principal amount of the Loans shall be immediately due and payable,
together with accrued interest thereon and all fees and other obligations of
Borrower accrued hereunder.
(b)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.
(c)The Administrative Agent shall maintain accounts in which it shall record
(i) the amount and Currency of each Loan made hereunder, the Type thereof, and
the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.
(d)The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of Borrower to repay the Loans in accordance
with the terms of this Agreement.
(e)Any Lender may request that Loans made by it be evidenced by a Note. In such
event, Borrower shall execute and deliver to such Lender a Note payable to such
Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent and reasonably
acceptable to Borrower. Thereafter, the Loans evidenced by such Note and
interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more Notes in such form payable to the
payee named therein (or, if such promissory note is a registered note, to such
payee and its registered assigns).

19

--------------------------------------------------------------------------------




SECTION 2.10.    Prepayment of Loans.
(a)    On or after February 19, 2020, Borrower shall have a right from time to
time to prepay any Borrowing in whole or in part, without premium or penalty
(except as provided in Section 2.15 and Section 2.16), subject to prior notice
in accordance with paragraph (c) of this Section.
(b)    Prior to February 19, 2020, Borrower shall not prepay any Borrowing
except as permitted or required under the Reimbursement Agreement (i) out of the
net proceeds of specified asset sales, issuances of equity securities, insurance
events or specified insurance payments, (ii) following a Change of Control (as
defined in the Reimbursement Agreement) of CME or (iii) at any time CME’s
Consolidated Net Leverage (as defined in the Reimbursement Agreement) is lower
than the level specified in the Reimbursement Agreement (5.0x as of the Signing
Date) for two consecutive fiscal quarters, in which case any such prepayment
shall be without premium or penalty (except as provided in Section 2.15 and
Section 2.16), and subject to prior notice in accordance with paragraph (c) of
this Section.
(c)    Borrower shall notify the Administrative Agent by telephone (confirmed by
facsimile or email) of any prepayment hereunder in accordance with SCHEDULE
2.03(A). Each such notice shall be irrevocable and shall specify the prepayment
date and the principal amount of each Borrowing or portion thereof to be
prepaid; provided that a notice of prepayment may state that such notice is
conditioned upon the effectiveness of other credit facilities or the occurrence
of other events, in which case such notice may be revoked by Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the participating
Lenders of the contents thereof. Each partial prepayment of any Borrowing shall
be in an amount that is an integral multiple of €1,000,000 and not less than
€10,000,000. Each prepayment of a Borrowing hereunder shall be applied ratably
to the Loans included in the prepaid Borrowing. Prepayments shall be accompanied
by accrued interest to the extent required by Section 2.12.
SECTION 2.11.    Fees. (a) Borrower agrees to pay to the Administrative Agent or
its Affiliate, for its own account, fees payable in the amounts and at the times
separately agreed upon between Borrower and the Administrative Agent or such
Affiliate.
(b)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution to the Lenders
entitled thereto. Fees paid shall not be refundable under any circumstances
absent manifest error in the calculation and/or payment thereof.
SECTION 2.12.    Interest. (a) The Loans comprising each Eurocurrency Borrowing
shall bear interest at a rate per annum equal to the Euribor Rate for the
Interest Period in effect for such Borrowing plus the Applicable Rate.
(b)The Loans comprising each Base Rate Borrowing shall bear interest at a rate
per annum equal to the Base Rate.
(c)Notwithstanding the foregoing, if any principal of or interest on any Loan or
any fee or other amount payable by Borrower hereunder is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
to (i) in the case of overdue principal of any Loan, 2% plus the rate otherwise
applicable to such Loan as provided above or (ii) in the case of any other
amount, 2% plus the Base Rate.

20

--------------------------------------------------------------------------------




(d)Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment, (iii) in the event of any conversion of any Eurocurrency Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion and (iv) all
accrued and unpaid interest in respect of all Loans shall be payable upon the
Maturity Date.
(e)All interest hereunder shall be computed on the basis of a year of 360 days,
except that the Base Rate and Euribor Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error (it being understood and agreed that the Administrative Agent shall not be
required to disclose to any Lender any information regarding any Reference Bank
or any rate provided by such Reference Bank in accordance with the definition of
“Euribor Rate” or “Euro Overnight Rate”, including, without limitation, whether
a Reference Bank has provided a rate or the rate provided by any individual
Reference Bank).
SECTION 2.13.    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:
(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining for such Interest Period the Euribor Rate; or
(b)    the Administrative Agent is advised by the Lenders holding a majority of
the Credit Exposures that for such Interest Period the Euribor Rate will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to Borrower and Lenders
by telephone or facsimile or email as promptly as practicable thereafter and,
until the Administrative Agent notifies Borrower and Lenders that the
circumstances giving rise to such notice no longer exist, any such Borrowing
shall, unless otherwise repaid by Borrower, be converted to (as of the last day
of the then current Interest Period) a Base Rate Borrowing (to the extent, in
the Administrative Agent’s reasonable determination, it is practicable to do
so).
SECTION 2.14.    Increased Costs. (a) If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Euribor Rate); or
(ii)    impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurocurrency Loans made by such Lender;
(in each case other than Indemnified Taxes, Excluded Taxes and Taxes on gross or
net income, profits or revenue (including value-added or similar Taxes)) and the
result of any of the foregoing shall be to increase the cost to such Lender of
making or maintaining any Eurocurrency Loan (or of maintaining its obligation to
make any such Loan), then Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender for such additional costs
actually incurred or reduction actually suffered.

21

--------------------------------------------------------------------------------




(b)If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of the Loans made by such Lender, to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy or liquidity), then from time to time Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction actually suffered in respect of
the Loans made by such Lender hereunder.
(c)A certificate of a Lender setting forth in reasonable detail the amount or
amounts necessary to compensate such Lender or its holding company, as the case
may be, as specified in paragraph (a) or (b) of this Section shall be delivered
to Borrower and shall be conclusive absent manifest error. Borrower shall pay
such Lender, the amount shown as due on any such certificate within 10 days
after receipt thereof.
(d)Failure or delay on the part of any Lender to demand compensation pursuant to
this Section shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that Borrower shall not be required to compensate a
Lender pursuant to this Section for any increased costs or reductions unless a
Lender gives notice to Borrower that it is obligated to pay an amount under this
Section within six months after the later of (i) the date such Lender incurs
such increased costs, reduction in amounts received or receivable or reduction
in return on capital or (ii) the date such Lender has actual knowledge of its
incurrence of such increased cost, reduction in amounts received or receivable
or reduction in return on capital; provided further that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof.
Notwithstanding any other provision of this Section 2.14, no Lender shall demand
compensation for any increased costs or reduction referred to above if it shall
not be the general policy or practice of such Lender to demand such compensation
in similar circumstances under comparable provisions of other credit agreements,
if any (it being understood that this sentence shall not in any way limit the
discretion of any Lender to waive the right to demand such compensation in any
given case).
SECTION 2.15.    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow or prepay any Loan
on the date specified in any notice delivered pursuant hereto (regardless of
whether such notice is permitted to be revocable under Section 2.10(c) and is
revoked in accordance herewith) or (d) the assignment of any Eurocurrency Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by Borrower pursuant to Section 2.18(b) or Guarantor pursuant to
Section 2.18(c), then, in any such event, Borrower shall compensate each
applicable Lender for the loss, cost and expense attributable to such event. In
the case of a Eurocurrency Loan, the loss to any applicable Lender attributable
to any such event shall be deemed to include an amount determined by such Lender
to be equal to the excess, if any, of (i) the amount of interest that such
Lender would pay for a deposit in Euro equal to the principal amount of such
Loan for the period from the date of such payment, conversion, failure or
assignment to the last day of the then current Interest Period for such Loan
(or, in the case of a failure to borrow, the duration of the Interest Period
that would have resulted from such borrowing) if the interest rate payable on
such deposit were equal to the Euribor Rate, for such Interest Period, over
(ii) the amount of interest that such Lender would earn on such principal amount
for such period if such Lender were to invest such principal amount for such
period at the interest rate that would be bid by such Lender (or an affiliate of
such Lender) for deposits in Euro from other banks in the Eurocurrency market at
the commencement of such period. A certificate of any Lender setting forth in
reasonable detail any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to Borrower and shall be conclusive
absent manifest error. Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

22

--------------------------------------------------------------------------------




SECTION 2.16.    Taxes. (a) Each payment made by Borrower under this Agreement
shall be made without withholding for any Taxes, unless such withholding is
required by any law. If Borrower or the Administrative Agent determines, in its
sole discretion exercised in good faith, that it is so required to withhold
Taxes, then Borrower or the Administrative Agent may so withhold and shall
timely pay the full amount of withheld Taxes to the relevant Governmental
Authority in accordance with applicable law. If such Taxes are Indemnified
Taxes, then the amount payable by Borrower shall be increased as necessary so
that, net of such withholding (including such withholding applicable to
additional amounts payable under this Section), the Administrative Agent or
Lender (as the case may be), receives the amount it would have received had no
such withholding been made. To the extent that amounts are so withheld and paid
over to the appropriate Governmental Authority by Borrower or the Administrative
Agent, such withheld amounts shall be treated for all purposes of this Agreement
as having been paid to the Administrative Agent or Lender (as the case may be)
with respect to which the relevant withholding was made.
(b)Borrower shall timely pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.
(c)Borrower shall indemnify the Administrative Agent and each Lender, within 10
days after written demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable by Borrower under this Section unless such amounts have been included in
any amount paid pursuant to Section 2.16(a)) paid by the Administrative Agent or
such Lender, as the case may be, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to Borrower by a Lender, or by the Administrative Agent on
its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.
(d)Each Lender shall severally indemnify the Administrative Agent and Borrower,
within 10 days after written demand therefor, for the full amount of any Taxes
or, in the case of Borrower, Excluded Taxes, attributable to such Lender that
are payable or paid by the Administrative Agent or Borrower, as the case may be,
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes (or, in the case of Borrower,
Excluded Taxes) were correctly or legally imposed or asserted by the relevant
Governmental Authority, provided that no Lender shall be liable to the
Administrative Agent for the portion of any interest, expenses or penalties that
are found by a final non-appealable decision of a court of competent
jurisdiction to have resulted from the Administrative Agent’s gross negligence
or willful misconduct. A certificate as to the amount of such payment or
liability delivered to such Lender by the Administrative Agent or Borrower,
shall be conclusive absent manifest error.
(e)If a Lender or the Administrative Agent receives a refund or credit in
respect of any Indemnified Taxes as to which it has been indemnified by Borrower
or with respect to which Borrower has paid additional amounts pursuant to this
Section 2.16, it shall within 30 days from the date of such receipt pay over
such refund or credit to Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by Borrower under this Section 2.16 with
respect to the Indemnified Taxes giving rise to such refund, as determined by
such Lender in its reasonable discretion, or credit, as determined by such
Lender in its sole discretion), net of all out-of-pocket expenses of such Lender
or the Administrative Agent and without interest (other than interest paid by
the relevant Governmental Authority with respect to such refund or credit);
provided that Borrower, upon the request of such Lender or the Administrative
Agent agrees to repay the amount paid over to Borrower (plus penalties, interest
or other charges) to such Lender or the Administrative Agent in the event such
Lender or the Administrative Agent is required to repay such refund or credit to
such Governmental Authority.
(f)As soon as practicable after any payment of Indemnified Taxes by Borrower to
a Governmental Authority, Borrower shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

23

--------------------------------------------------------------------------------




(g)Any Foreign Lender that is entitled to an exemption from or reduction of
withholding Tax under the law of the jurisdiction in which the applicable Credit
Party is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to such Credit Party
(with a copy to the Administrative Agent), at the time or times prescribed by
applicable law or reasonably requested by such Credit Party, such properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate.
(h)Any Lender that is a U.S. Person shall deliver to Time Warner (with a copy to
the Administrative Agent) a statement signed by an authorized signatory of the
Lender that it is a U.S. Person and, if necessary to avoid United States backup
withholding, a duly completed and signed Internal Revenue Service Form W-9 (or
successor form) establishing that such Lender is organized under the laws of the
United States and is not subject to United States backup withholding.
(i)If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by Borrower or
the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Borrower or the Administrative
Agent as may be necessary for Borrower and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this Section
2.16(i), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
(j)Nothing in this Section shall be construed to require any Lender to disclose
any confidential information regarding its tax returns or affairs.
SECTION 2.17.    Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
(a)  Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees, or of amounts payable under Section 2.14,
2.15 or 2.16, or otherwise) prior to 1:00 p.m., Local Time, on the date when
due, in immediately available funds, without setoff or counterclaim. Any amounts
received after such time on any date shall, unless the Administrative Agent is
able to distribute such amounts to the applicable Lenders on such date, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent in New York at the offices for the Administrative Agent set
forth in Section 9.01, and except that payments pursuant to Sections 2.14, 2.15,
2.16 and 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient in like funds promptly
following receipt thereof. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder, whether such payments are made in respect of principal or interest
shall be made in Euros; provided that any other payments (not in respect of
principal or interest) may be paid in Dollars.
(b)If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due from Borrower hereunder, such funds shall be applied (i) first, to pay
interest and fees then due from Borrower hereunder, ratably among the parties
entitled thereto in accordance with the amounts of interest and fees then due to
such parties, and (ii) second, to pay principal then due from Borrower
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.

24

--------------------------------------------------------------------------------




(c)If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans, resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon owing by Borrower
than the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans of other Lenders owing from Borrower to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by Borrower pursuant to and in accordance with the express terms of this
Agreement (including, without limitation, any application of funds attributable
to the existence of a Defaulting Lender) or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to Borrower or any Subsidiary
or Affiliate thereof (as to which the provisions of this paragraph shall apply).
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of Borrower in the amount of such participation.
(d)Unless the Administrative Agent shall have received notice from Borrower
prior to the date on which any payment is due from Borrower to the
Administrative Agent for the account of any Lenders hereunder that Borrower will
not make such payment, the Administrative Agent may assume that Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to such Lenders, the amount due. In such event, if
Borrower has not in fact made such payment, then each of such Lenders, severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the interest rate reasonably determined
by the Administrative Agent as the rate applicable for overnight settlements
between banks for the amount paid by the Administrative Agent on behalf of
Borrower.
(e)If any Lender shall fail to make any payment required to be made by it
pursuant to Sections 2.17(d) or 9.03(c) or shall otherwise become a Defaulting
Lender, then the Administrative Agent may, in its discretion and notwithstanding
any contrary provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender from or on behalf of any
Credit Party or otherwise in respect of the Obligations to satisfy such Lender’s
obligations to the Administrative Agent under such Sections until all such
unsatisfied obligations are fully paid, and/or (ii) hold any such amounts in a
segregated account as cash collateral for, and application to, any future
funding obligations of such Lender under any such Section, in the case of each
of clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.
SECTION 2.18.    Mitigation Obligations; Replacement of Lenders; Purchase
Option. (a) If any Lender requests compensation under Section 2.14, or if
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.14 or 2.16, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be materially disadvantageous to such Lender.
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

25

--------------------------------------------------------------------------------




(b)(i) If any Lender (x) requests compensation under Section 2.14, or (y) has
failed to consent to a proposed amendment, waiver or other modification that
under Section 9.02 requires the consent of all the Lenders (or all the affected
Lenders) and with respect to which the Required Lenders shall have granted their
consent, or (ii) if Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.16, then Borrower, CME Guarantor and Time Warner, acting together,
may, at Borrower’s sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an Eligible Assignee that, solely in the case of clause (y) above, has consented
to such proposed amendment, waiver or other modification, that shall assume such
obligations (which Eligible Assignee may be another Lender, if a Lender accepts
such assignment); provided that (i) Borrower, CME Guarantor and Time Warner
shall have received the prior written consent of the Administrative Agent, which
consent shall, in each case, not unreasonably be withheld, (ii) such Lender
shall have received payment in cash of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the Eligible Assignee (to the extent of
such outstanding principal and accrued interest and fees) or Borrower (in the
case of all other amounts), (iii) in the case of any such assignment resulting
from a claim for compensation under Section 2.14 or payments required to be made
pursuant to Section 2.16, such assignment will be made to a Lender reasonably
expected to result in a reduction in the compensation or payments to be paid by
Borrower pursuant to such section, and (iv) in the case of any such assignment
and delegation resulting from the failure to provide a consent to a proposed
amendment, waiver or other modification, the Eligible Assignee shall have given
such consent. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver or consent by such Lender
or otherwise, the circumstances entitling Borrower, CME Guarantor and Time
Warner to require such assignment and delegation cease to apply.
(c)If at any time an Event of Default has occurred hereunder or under the
Reimbursement Agreement, Time Warner may, without the consent of Borrower or CME
Guarantor, at Time Warner’s sole expense and effort, upon notice to the Borrower
and CME Guarantor and all, but not less than all, Lenders and the Administrative
Agent, require such Lenders, within three Business Days following such notice,
to assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04, other than any requirement of Borrower
consent), all their interests, rights and obligations under this Agreement to
Time Warner or any of its Affiliates; provided that each such Lender shall have
received payment in cash of an amount equal to the outstanding principal of its
Loans, accrued interest thereon and all other amounts payable to it hereunder,
from Time Warner or such Affiliate (the date such assignment is complete, the
“Purchase Date”). By receiving such purchase price, the Lenders shall
automatically be deemed to have assigned the Loans pursuant to the terms of the
form of the Assignment and Acceptance, and accordingly no other action by such
Lenders shall be required in connection therewith. The foregoing shall not limit
the obligation of each Lender to execute and deliver an Assignment and
Acceptance in connection with an automatic assignment pursuant to this paragraph
(c), however any failure to so execute and deliver an Assignment and Acceptance
(whether prior to such assignment or promptly following such assignment) shall
not affect the validity of such assignment.
SECTION 2.19.    Intentionally Omitted.

26

--------------------------------------------------------------------------------




SECTION 2.20.    Adoption of the Euro. Each provision of this Agreement shall be
subject to such reasonable changes of construction as the Administrative Agent
may from time to time specify to be appropriate to reflect the adoption of the
Euro in any Participating Member State and any relevant market conventions or
practices relating to the Euro. Each obligation under this Agreement of a party
to this Agreement which has been denominated in the National Currency Unit of a
Subsequent Participant shall be redenominated into the Euro in accordance with
EMU Legislation immediately upon such Subsequent Participant becoming a
Participating Member State (but otherwise in accordance with EMU Legislation).
If, in relation to the currency of any Subsequent Participant, the basis of
accrual of interest or fees expressed in this Agreement with respect to such
currency shall be inconsistent with any convention or practice in the interbank
market for the basis of accrual of interest or fees in respect of the Euro, such
convention or practice shall replace such expressed basis effective as of and
from the date on which such Subsequent Participant becomes a Participating
Member State; provided that if any Loan in the currency of such Subsequent
Participant which is subject to an Interest Period is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Loan, at the end of the then current Interest Period.
SECTION 2.21.    Intentionally Omitted.
SECTION 2.22.    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    Borrower, CME Guarantor and Time Warner, acting together, may, at
Borrower’s sole expense and effort, upon notice to such Defaulting Lender and
the Administrative Agent, require such Defaulting Lender to assign, novate and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights and obligations under this
Agreement with respect to its Loans to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment or novation); provided that (i) so long as such Defaulting Lender is
not the same Lender (or an Affiliate thereof) serving as the Administrative
Agent at such time, Borrower, CME Guarantor and Time Warner shall have received
the prior written consent of the Administrative Agent, which consent, in each
case, shall not be unreasonably withheld or delayed, (ii) such Defaulting Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder, from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or Borrower (in the case of all other amounts)
and (iii) any such assignment shall not be deemed to be a waiver of any rights
that Borrower, the Administrative Agent or any other Lender shall have against
the Defaulting Lender; and
(b)    the Credit Exposure of such Defaulting Lender shall not be included in
determining whether the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 9.02); provided that this clause (b) shall not apply to the
vote of a Defaulting Lender in the case of an amendment, waiver or other
modification requiring the consent of each Lender or each Lender affected
thereby (if such Defaulting Lender is a Lender affected thereby).
ARTICLE III
REPRESENTATIONS AND WARRANTIES
Each of Borrower, CME Guarantor and Guarantor, as applicable, represents and
warrants (as to itself and, in the case of Guarantor, the Restricted
Subsidiaries (including the Subsidiary Guarantors)) to the Lenders (except that
only Guarantor shall make the representations and warranties with respect to
Sections 3.04, 3.06. 3.07, 3.09, 3.10, and 3.12(a)) that:

27

--------------------------------------------------------------------------------




SECTION 3.01.    Organization; Powers. Each Credit Party and each of the
Restricted Subsidiaries is duly organized or incorporated (as applicable),
validly existing and, where applicable, in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a CME Material Adverse Effect or Material Adverse Effect, as applicable, is
qualified to do business in, and is, where applicable, in good standing in,
every jurisdiction where such qualification is required.
SECTION 3.02.    Authorization; Enforceability. The Transactions are within the
Credit Parties’ corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder or shareholder action of such Credit
Parties. Each Credit Document (other than each Note) has been, and each Note
when delivered hereunder will have been, duly executed and delivered by the
Credit Parties party thereto. Each Credit Document (other than each Note)
constitutes, and each Note when delivered hereunder will be, a legal, valid and
binding obligation of each such Credit Party, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
SECTION 3.03.    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b) will not violate (i) any
applicable law or regulation or (ii) the charter, memorandum of association,
by-laws, bye-laws or other organizational documents of such Credit Party or any
of the Restricted Subsidiaries or any order of any Governmental Authority, (c)
will not violate or result in a default under any indenture, agreement or other
instrument binding upon such Credit Party or any of the Restricted Subsidiaries
or its assets, or give rise to a right thereunder to require any payment to be
made by such Credit Party or any of the Restricted Subsidiaries and (d) will not
result in the creation or imposition of any Lien on any asset of such Credit
Party or any of the Restricted Subsidiaries; except, in each case (other than
clause (b)(ii) with respect to any Credit Party), such as could not,
individually or in the aggregate, reasonably be expected to result in a CME
Material Adverse Effect or Material Adverse Effect, as applicable.
SECTION 3.04.    Financial Condition; No Material Adverse Change. (a)  The
audited consolidated balance sheet and statements of operations, stockholders
equity and cash flows (including the notes thereto) of Time Warner and its
consolidated Subsidiaries as of and for the fiscal year ended December 31, 2014,
reported on by Ernst & Young LLP, independent public accountants, copies of
which have heretofore been furnished to each Lender, when combined with all
public filings with the SEC by any Credit Party since December 31, 2014 and
prior to the Signing Date, present fairly, in all material respects, the
financial position and results of operations and cash flows of Time Warner and
its consolidated Subsidiaries, as of such date and for such period, in
accordance with GAAP.
(b)    The unaudited consolidated balance sheet and statements of operations,
stockholders equity and cash flows of Time Warner and its consolidated
Subsidiaries as of and for the nine-month period ended September 30, 2015, a
copy of which has heretofore been furnished to each Lender, when combined with
all public filings with the SEC by any Credit Party since December 31, 2014 and
prior to the Closing Date, present fairly, in all material respects, the
financial position and results of operations and cash flows of Time Warner and
its consolidated Subsidiaries, as of such date and for such period, in
accordance with GAAP, subject to normal year-end adjustments and the absence of
footnotes.
(c)    Since September 30, 2015, there has been no material adverse change in
the business, assets, operations or financial condition of Time Warner and its
consolidated Subsidiaries, taken as a whole.
SECTION 3.05.    Properties. (a) Such Credit Party and each of the Restricted
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property, except for defects in title or interests that could not
reasonably be expected to result in a CME Material Adverse Effect or Material
Adverse Effect, as applicable.

28

--------------------------------------------------------------------------------




(b)    Such Credit Party and each of the Restricted Subsidiaries owns, or is
licensed to use, all trademarks, trade names, copyrights, patents and other
intellectual property material to its business, and the use thereof by such
Credit Party or any of the Restricted Subsidiaries does not infringe upon the
rights of any other Person, except for any such infringements that, individually
or in the aggregate, could not reasonably be expected to result in a CME
Material Adverse Effect or Material Adverse Effect, as applicable.
SECTION 3.06.    Litigation and Environmental Matters. (a) There are no actions,
suits, investigations or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of Guarantor, threatened against
or affecting Guarantor or any of the Restricted Subsidiaries (i) which could
reasonably be expected to be adversely determined and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) that involve this Agreement or the
Transactions.
(b)    Except with respect to any matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, (x) neither such Guarantor nor any of the Restricted Subsidiaries (i)
has failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(ii) has become subject to any Environmental Liability or (iii) has received
notice of any claim with respect to any Environmental Liability and (y)
Guarantor has no knowledge of any basis for any Environmental Liability on the
part of any of the Restricted Subsidiaries.
SECTION 3.07.    Compliance with Laws and Agreements. Guarantor and each of the
Restricted Subsidiaries is in compliance with all laws, regulations and orders
of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. No Event of
Default has occurred and is continuing.
SECTION 3.08.    Government Regulation. No Credit Party, nor any of the
Restricted Subsidiaries, is (a) an “investment company” as defined in, or
subject to regulation under, the Investment Company Act of 1940, or (b) is
subject to any other statute or regulation which regulates the incurrence of
indebtedness for borrowed money, other than, in the case of this clause (b),
Federal and state securities laws as could not, individually or in the
aggregate, reasonably be expected to result in a CME Material Adverse Effect or
Material Adverse Effect, as applicable.
SECTION 3.09.    Taxes. Guarantor and each of its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it or
as part of the consolidated group of which it is a member, except (a) Taxes that
are being contested in good faith by appropriate proceedings and for which
Guarantor or such Subsidiary, as applicable, has set aside on its books adequate
reserves in accordance with GAAP or (b) to the extent that the failure to do so
could not reasonably be expected to result in a Material Adverse Effect.
SECTION 3.10.    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

29

--------------------------------------------------------------------------------




SECTION 3.11.    Disclosure. As of the Signing Date, all information heretofore
or contemporaneously furnished by or on behalf of each Credit Party or any of
the Restricted Subsidiaries (including all information contained in the Credit
Documents and the annexes, schedules and other attachments to the Credit
Documents, but not including any projected financial statements), when taken
together with the reports and other filings with the SEC made under the Exchange
Act by such Credit Party since September 30, 2015, is, and all other such
information hereafter furnished, including all information contained in any of
the Credit Documents, including any annexes or schedules thereto, by or on
behalf of such Credit Party or any of the Restricted Subsidiaries to or on
behalf of any Lender is and will be (as of their respective dates and the
Signing Date), true and accurate in all material respects and not incomplete by
omitting to state a material fact necessary to make such information not
misleading at such time. There is no fact of which each Credit Party is aware
that has not been disclosed to the Lenders in writing pursuant to the terms of
this Agreement prior to the date hereof and which, singly or in the aggregate
with all such other facts of which such Credit Party is aware, could reasonably
be expected to result in a CME Material Adverse Effect or Material Adverse
Effect, as applicable. All statements of fact and representation concerning the
present business, operations and assets of each Credit Party or any of its
respective Subsidiaries, the Credit Documents and the transactions referred to
therein are true and correct in all material respects.
SECTION 3.12.    Anti-Corruption Laws and Sanctions Laws. (a) Time Warner has
implemented and will maintain in effect and enforce policies and procedures
designed to ensure compliance by Time Warner, its Subsidiaries and their
respective directors, officers and employees with applicable Anti-Corruption
Laws and Sanctions Laws, and is in compliance with applicable Anti-Corruption
Laws and Sanctions Laws in all material respects. None of Time Warner or its
Subsidiaries or any director, officer or, to the knowledge of Time Warner or its
Subsidiaries, employee or agent of Time Warner or its Subsidiaries acting in
connection with or benefitting from the credit facility established hereby, is a
Sanctioned Person or violates applicable Sanctions Laws. No Borrowing will be
made (A) for the purpose of an offer, payment, promise to pay, or authorization
of the payment or giving of money, or anything else of value, to any Person, in
violation of applicable Anti-Corruption Laws or (B) where the proceeds thereof
shall be, directly or, to the knowledge of Time Warner or its Subsidiaries,
indirectly, used, lent, contributed or otherwise made available to any Person
for the purpose of financing, funding or facilitating any activities or business
of any Sanctioned Person or in any country or territory that is, or whose
government is, at the time of such funding, the subject of Sanctions Laws or
that would result in the imposition of sanctions against any Person or in the
violation of any Sanctions Laws by any Person (including any Person
participating in the Loans). To the knowledge of Time Warner or its
Subsidiaries, no Transactions will be undertaken in violation of applicable
Anti-Corruption Laws or Sanctions Laws.
(b)    CME Guarantor has implemented and will maintain in effect and enforce
policies and procedures designed to ensure compliance by CME Guarantor, its
Subsidiaries and their respective directors, officers and employees with
applicable Anti-Corruption Laws and Sanctions Laws, and is in compliance with
applicable Anti-Corruption Laws and Sanctions Laws in all material respects.
None of CME Guarantor or its Subsidiaries or any director, officer or, to the
knowledge of CME Guarantor or its Subsidiaries, employee or agent of CME
Guarantor or its Subsidiaries acting in connection with or benefitting from the
credit facility established hereby, is a Sanctioned Person or violates
applicable Sanctions Laws. No Borrowing will be made (A) for the purpose of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person, in violation of applicable
Anti-Corruption Laws or (B) where the proceeds thereof shall be, directly or, to
the knowledge of CME Guarantor or its Subsidiaries, indirectly, used, lent,
contributed or otherwise made available to any Person for the purpose of
financing, funding or facilitating any activities or business of any Sanctioned
Person or in any country or territory that is, or whose government is, at the
time of such funding, the subject of Sanctions Laws or that would result in the
imposition of sanctions against any Person or in the violation of any Sanctions
Laws by any Person (including any Person participating in the Loans). To the
knowledge of CME Guarantor or its Subsidiaries, no Transactions will be
undertaken in violation of applicable Anti-Corruption Laws or Sanctions Laws.

30

--------------------------------------------------------------------------------




ARTICLE IV
CONDITIONS PRECEDENT
SECTION 4.01.    Signing Date Conditions. This Agreement shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):
(a)Credit Documents. The Administrative Agent (or its counsel) shall have
received (i) this Agreement executed and delivered by each party hereto, (ii)
the CME Guarantee, executed and delivered by CME Guarantor and (iii) the Time
Warner Guarantee, executed and delivered by Guarantor and the Subsidiary
Guarantors.
(b)Opinion of Counsel. The Administrative Agent shall have received the
favorable written opinions (addressed to the Administrative Agent and the
Lenders and dated the Signing Date) of (i) DLA Piper UK LLP, counsel for
Borrower and CME Guarantor, (ii) Conyers Dill & Pearman, Bermuda counsel for CME
Guarantor, (iii) Loyens and Loeff N.V., Dutch counsel for Borrower, (iv) Willkie
Farr & Gallagher LLP, counsel for Guarantor and the Subsidiary Guarantors and
(v) in-house counsel to Guarantor and the Subsidiary Guarantors, in each case in
form and substance reasonably satisfactory to the Administrative Agent. The
Credit Parties hereby request each such counsel to deliver such opinions.
(c)Closing Certificates. The Administrative Agent shall have received a
certificate from each of Borrower, CME Guarantor and Guarantor, in form and
substance reasonably satisfactory to the Administrative Agent, dated the Signing
Date and signed by the president, a vice president, a financial officer or an
equivalent officer or managing director of such Credit Party, certifying (i) as
to the matters described in clause (f) below and (ii) that no Default or Event
of Default has occurred and is continuing as of such date.
(d)Authorizations, etc. The Administrative Agent shall have received such
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and, where
applicable, good standing of the Credit Parties, the authorization of the
Transactions and any other legal matters relating to the Credit Parties, this
Agreement or the Transactions, all in form and substance satisfactory to the
Administrative Agent and its counsel.
(e)No Default or Event of Default. The Administrative Agent shall have received
a certificate signed by a Responsible Officer of CME Guarantor certifying that
no Default or Event of Default shall have occurred and be continuing hereunder
and, unless waived by Time Warner, under the Existing Term Loan Agreement, the
Existing Revolving Credit Agreement or the 2017 PIK Notes, and, unless waived by
the administrative agent thereunder, under the Existing 2014 Third Party Credit
Agreement or the Existing 2015 Third Party Credit Agreement.
(f)Representation and Warranties. The Administrative Agent shall have received a
certificate signed by a Responsible Officer of each of Borrower, CME Guarantor
and Guarantor certifying that each of the representations and warranties made by
such Credit Party set forth in Article III hereof or in any other Credit
Document are true and correct in all material respects (unless such
representation or warranty is already qualified by materiality, in which case,
such representation or warranty are true and correct in all respects) on and as
of the date hereof with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case they are true and correct in all material respects
(unless such representation or warranty is already qualified by materiality, in
which case, such representation or warranty are true and correct in all
respects) as of such earlier date.

31

--------------------------------------------------------------------------------




(g)No Material Adverse Effect. The Administrative Agent shall have received a
certificate signed by a Responsible Officer of CME Guarantor certifying that,
since September 30, 2015, there has not occurred a material adverse effect on
the financial condition, business, results of operations, properties assets or
liabilities of CME Guarantor and its Subsidiaries taken as a whole.
(h)Amendments. The Administrative Agent shall have received a copy of (i) the
Second Amendment, dated as of February 19, 2016, to the Existing 2014 Third
Party Credit Agreement and (ii) the First Amendment, dated as of February 19,
2016, to the Existing 2015 Third Party Credit Agreement, each duly executed by
the parties thereto.
SECTION 4.02.    Closing Date Conditions. The obligations of the Lenders to make
Loans hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):
(a)    Signing Date Conditions. The conditions set forth in Section 4.01, shall
have been satisfied or waived in accordance with this Agreement on or prior to
the Closing Date.
(b)    Borrowing Request. The Administrative Agent shall have received a
written, timely and duly executed and completed Borrowing Request in accordance
with the terms of Section 2.03.
(c)    No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing hereunder and, unless waived by Time Warner, under
the Reimbursement Agreement.
(d)    Amendments. The amendments referred to in Section 4.01(h) shall have
become effective substantially concurrently with the Borrowing.
Without limiting the generality of the provisions of Article VIII, for purposes
of determining compliance with the conditions specified in this Article IV, each
Lender that has signed this Agreement shall be deemed to have accepted, and to
be satisfied with, each document or other matter required under this Article IV
unless the Administrative Agent shall have received notice from such Lender
prior to the proposed Signing Date or Closing Date, as applicable, specifying
its objection thereto. Notwithstanding the foregoing, the obligations of the
Lenders to make Loans shall not become effective unless each of the foregoing
conditions is satisfied (or waived pursuant to Section 9.02) at or prior to 3:00
p.m., London time, on April 14, 2016.
ARTICLE V
AFFIRMATIVE COVENANTS
Until all the Commitments have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder and all other
Obligations shall have been paid in full (but with respect to such other
Obligations only to the extent that actual amounts hereunder are owing at the
time the Loans, together with interest and fees, have been paid in full), each
of Borrower, CME Guarantor and Guarantor, as applicable, (for itself and, in the
case of Guarantor, the Restricted Subsidiaries (including the Subsidiary
Guarantors)) covenants and agrees with the Lenders that; provided that any
non-compliance of covenants contained in Sections 5.01(g), 5.01(h), 5.01(i),
5.02, 5.03 to 5.07 and 5.09 solely as the result of the actions or inactions of
CME Guarantor and its Subsidiaries shall not constitute a breach under such
Sections unless such non-compliance has occurred for ten Business Days after
notice thereof has been given to Guarantor (any such period, a “Guarantor Notice
Period”):


SECTION 5.01.    Financial Statements and Other Information. Guarantor will
furnish (or, in the case of paragraphs (g), (h) and (i), CME Guarantor will
furnish) to the Administrative Agent at its New York office (who will distribute
copies to each Lender):

32

--------------------------------------------------------------------------------




(a)within 105 days after the end of each fiscal year of Time Warner (commencing
with the fiscal year ending December 31, 2015), its audited consolidated balance
sheet and related statements of operations, stockholders’ equity and cash flows
as of the end of and for such year and its unaudited Adjusted Financial
Statements for such fiscal year, setting forth in each case in comparative form
the figures for the previous fiscal year, and, (i) in the case of the audited
financial statements, reported on by Ernst & Young LLP or other independent
public accountants of recognized national standing (without a “going concern” or
like qualification or exception and without any qualification or exception as to
the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of Time Warner and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied and (ii) in the
case of the Adjusted Financial Statements, certified by one of Time Warner’s
Financial Officers as presenting fairly in all material respects the financial
condition and results of operations of Time Warner and the consolidated
Restricted Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied; provided that (x) so long as no Event of Default has
occurred and is continuing, Time Warner shall not be required to furnish
Adjusted Financial Statements for any fiscal year if all Unrestricted
Subsidiaries (other than any such Unrestricted Subsidiaries that are already
treated as equity investments on Time Warner’s financial statements) on a
combined basis would not have constituted a Material Subsidiary for such fiscal
year and (y) in no case shall Borrower be required to deliver any financial
statements of Guarantor to any Lender;
(b)within 60 days after the end of each of the first three fiscal quarters of
each fiscal year of Time Warner, its unaudited consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows and its
unaudited Adjusted Financial Statements as of the end of and for such fiscal
quarter and the then elapsed portion of the fiscal year, setting forth in each
case in comparative form the figures for the corresponding period or periods of
(or, in the case of the balance sheet, as of the end of) the previous fiscal
year, all certified by one of Time Warner’s Financial Officers as presenting
fairly in all material respects the financial condition and results of
operations of Time Warner and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
adjustments and the absence of footnotes; provided that so long as no Event of
Default has occurred and is continuing, Time Warner shall not be required to
furnish Adjusted Financial Statements for any fiscal quarter if all Unrestricted
Subsidiaries (other than any such Unrestricted Subsidiaries that are already
treated as equity investments on Time Warner’s financial statements) on a
combined basis would not have constituted a Material Subsidiary for such fiscal
quarter;
(c)concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of Time Warner (i) certifying as
to whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Sections 6.01, 6.02(a) and 6.03(a) and (j) and (iii) stating
whether any change in GAAP or in the application thereof has occurred since the
date of the audited financial statements referred to in Section 3.04, which has
not been previously disclosed by Time Warner pursuant to this paragraph (c),
and, if any such change has occurred, specifying the effect of such change on
the financial statements accompanying such certificate;
(d)promptly after the same become publicly available, copies of all periodic and
other reports, proxy statements and other materials filed by Time Warner with
the SEC or with any national securities exchange, or distributed by Time Warner
to its security holders generally, as the case may be (other than registration
statements on Form S-8, filings under Section 16(a) or 13(d) of the Exchange Act
and routine filings related to employee benefit plans);
(e)any notice delivered to the administrative agent under Section 5.02 of the
Time Warner Credit Agreement;
(f)Intentionally omitted.

33

--------------------------------------------------------------------------------




(g)within 105 days after the end of each fiscal year of CME Guarantor
(commencing with the fiscal year ending December 31, 2015), its audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, and, in the
case of the audited financial statements, reported on by Deloitte LLP (for the
fiscal year ending December 31, 2015) and Ernst & Young LLP or other independent
public accountants of recognized national standing (for each fiscal year
thereafter) (in any case, without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
CME Guarantor and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied;
(h)within 60 days after the end of each of the first three fiscal quarters of
each fiscal year of CME Guarantor, its unaudited consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of CME Guarantor’s
Financial Officers as presenting fairly in all material respects the financial
condition and results of operations of CME Guarantor and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end adjustments and the absence of footnotes;
(i)promptly following any request therefor, such other information regarding the
operations, business affairs and financial condition of CME Guarantor or any of
its Subsidiaries, including information necessary to carry out “know your
customer” requirements, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request (it being understood
that CME Guarantor and such Subsidiaries shall not be required to provide any
information or documents which are subject to confidentiality provisions the
nature of which prohibit such disclosure); and
(j)promptly following any request therefor, such other information regarding the
operations, business affairs and financial condition of Time Warner or any of
its Subsidiaries, including information necessary to carry out “know your
customer” requirements, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request (it being understood
that Time Warner and such Subsidiaries shall not be required to provide any
information or documents which are subject to confidentiality provisions the
nature of which prohibit such disclosure);
Information required to be delivered pursuant to paragraphs (a), (b), (d), (g)
and (h) shall be deemed to have been delivered on the date on which CME
Guarantor or Time Warner, as applicable, provides notice to the Administrative
Agent, or as the case may be the Administrative Agent gives notice to the
Lenders, that such information has been posted on CME Guarantor’s or Time
Warner’s website, as applicable, on the internet at the website address listed
on the signature pages of such notice, at www.sec.gov or at another website
identified in such notice and accessible by the Lenders without charge; provided
that (x) CME Guarantor shall deliver paper copies of the reports and financial
statements referred to in paragraph (g), (h), and (i) of this Section 5.01 to
the Administrative Agent or any Lender who requests CME Guarantor to deliver
such paper copies until written notice to cease delivering paper copies is given
by the Administrative Agent or such Lender and (y) Time Warner shall deliver
paper copies of the reports and financial statements referred to in paragraphs
(a), (b), (d) and (j) of this Section 5.01 to the Administrative Agent or any
Lender who requests Time Warner to deliver such paper copies until written
notice to cease delivering paper copies is given by the Administrative Agent or
such Lender.

34

--------------------------------------------------------------------------------




Notwithstanding anything to the contrary above in this Section 5.01, so long as
a Lender is also a lender under the Time Warner Credit Agreement, in the event
Time Warner delivers to such Lender, or to the administrative agent under the
Time Warner Credit Agreement, any information which is the same as that required
to be delivered pursuant to this Section 5.01 in order to satisfy its
obligations under the Time Warner Credit Agreement, Time Warner will be deemed
to have satisfied its obligations to the Administrative Agent hereunder.
Additionally, if a Lender is not also a lender under the Time Warner Credit
Agreement, in the event Time Warner delivers to such Lender a copy of any
information required to be delivered pursuant to Sections 5.01 or 5.02 of the
Time Warner Credit Agreement, Time Warner will be deemed to have satisfied its
obligations to the Administrative Agent hereunder. Notwithstanding the
foregoing, if, after the Signing Date, any amendment, waiver, consent, amendment
and restatement, supplement or other modification of Section 5.01 or 5.02 of the
Time Warner Credit Agreement shall modify the information required to be
delivered thereunder such that it is no longer the same as that required to be
delivered pursuant to Section 5.01(a)-(e) and (j) above, this paragraph shall
not apply.
SECTION 5.02.    Notices of Material Events. CME Guarantor will furnish, to the
Administrative Agent (who will distribute copies to the Lenders) prompt written
notice of the following, upon any such event becoming known to any Responsible
Officer of CME Guarantor:
(a)    the occurrence of any Default (without giving effect to any applicable
Guarantor Notice Period);
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting CME Guarantor or
Affiliate thereof that, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect; and
(c)    any other development that results in, or could reasonably be expected to
result in, a CME Material Adverse Effect.
Each of the foregoing notices delivered under this Section shall be accompanied
by a statement of a Financial Officer or other executive officer of CME
Guarantor setting forth the details of the event or development requiring such
notice and any action taken or proposed to be taken with respect thereto. In
addition, CME Guarantor shall promptly furnish to the Administrative Agent
copies of any notices of default (or similar events) delivered under the
Reimbursement Agreement.
SECTION 5.03.    Existence; Conduct of Business. Borrower and CME Guarantor will
do all things necessary to preserve, renew and keep in full force and effect
their respective legal existence and the rights, licenses, permits, privileges
and franchises material to the conduct of their respective business; provided
that the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.04.
SECTION 5.04.    Payment of Obligations. Borrower and CME Guarantor will pay
their respective obligations, including Tax liabilities, that, if not paid,
could reasonably be expected to result in a CME Material Adverse Effect, before
the same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings, (b)
Borrower or CME Guarantor, as applicable, has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (c) the failure to
make payment pending such contest could not reasonably be expected to result in
a CME Material Adverse Effect.
SECTION 5.05.    Maintenance of Properties; Insurance. CME Guarantor will
(a) keep and maintain all property material to the conduct of its business
(taken as a whole) in good working order and condition, ordinary wear and tear
excepted, and (b) maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations (it being understood that, to the extent
consistent with prudent business practice, a program of self-insurance for first
or other loss layers may be utilized), except in the case of (a) or (b) where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a CME Material Adverse Effect.

35

--------------------------------------------------------------------------------




SECTION 5.06.    Books and Records; Inspection Rights. CME Guarantor will, and
will cause each of its Subsidiaries to, keep proper books of record and account
in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. CME Guarantor will, and
will cause each of its Subsidiaries to, permit any representatives designated by
the Administrative Agent or any Lender, upon reasonable prior notice, to visit
and inspect its properties, to examine its books and records, and to discuss its
affairs, finances and condition with its officers and, so long as a
representative of CME Guarantor is present, or CME Guarantor has consented to
the absence of such a representative, independent accountants (in each case
subject to CME Guarantor’s or its Subsidiaries’ obligations under applicable
confidentiality provisions), all at such reasonable times and as often as
reasonably requested.
SECTION 5.07.    Compliance with Laws. CME Guarantor will, and will cause each
of its Subsidiaries to, comply with all laws, rules, regulations and orders of
any Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a CME Material Adverse Effect.
SECTION 5.08.    Use of Proceeds. The proceeds of the Loans will be used to
purchase Dollars pursuant to one or more eurodollar foreign exchange contracts
entered into on or prior to the Signing Date, which amount will be solely
applied to fund the (i) redemption of the 2017 PIK Notes (including principal
(including paid in kind interest) and accrued and unpaid interest, if any) and
(ii) repayment of the outstanding principal amount (including paid in kind
interest) of any loans and accrued and unpaid interest, if any, under the
Existing Term Loan Agreement. No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the Regulations of the Board, including Regulations U and X.
SECTION 5.09.    Fiscal Periods; Accounting. CME Guarantor will keep the same
financial reporting periods as are in effect on the date hereof.
ARTICLE VI
NEGATIVE COVENANTS
Until all the Commitments have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder and all other
Obligations have been paid in full (but with respect to such other Obligations
only to the extent that actual amounts hereunder are owing at the time the
Loans, together with interest and fees, have been paid in full) Guarantor (and,
with respect to Section 6.04(b), Borrower and CME Guarantor) covenants and
agrees (for itself and in the case of Guarantor, the Restricted Subsidiaries)
with the Lenders that:
SECTION 6.01.    Consolidated Leverage Ratio. The Consolidated Leverage Ratio as
of the last day of any period of four consecutive fiscal quarters of Time Warner
(including the fiscal quarter ending December 31, 2015) will not exceed 4.50 to
1.00.
SECTION 6.02.    Indebtedness. Time Warner will not permit any of the Restricted
Subsidiaries (other than a Credit Party) to, create, incur, assume or permit to
exist any Indebtedness, except:
(a)    with respect to all such Restricted Subsidiaries, Indebtedness of up to
an aggregate principal amount of $2,500,000,000 at any time outstanding;
(b)    Indebtedness of any such Restricted Subsidiary to Guarantor or any
Subsidiary;
(c)    Guarantee Obligations of any such Restricted Subsidiary with respect to
Indebtedness of Guarantor or any wholly owned Restricted Subsidiary;

36

--------------------------------------------------------------------------------




(d)    Indebtedness of any such Restricted Subsidiary incurred to finance the
acquisition, construction or improvement of any property, including Capital
Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such property or secured by a Lien on any such property prior
to the acquisition thereof, and extensions, renewals and replacements of any
such Indebtedness that do not increase the outstanding principal amount thereof;
provided that the aggregate principal amount of Indebtedness permitted by this
clause (d) with respect to any such property shall not exceed 110% of the
purchase price for, or the cost of construction or improvement of, such
property;
(e)    Indebtedness of any Person that becomes a Restricted Subsidiary after the
date hereof; provided that (x) such Indebtedness exists at the time such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Subsidiary and (y) such Indebtedness does not,
directly or indirectly, have recourse (including by way of setoff) to Time
Warner or any of the Restricted Subsidiaries or any asset thereof other than to
the Person so acquired and its Subsidiaries and the assets of the Person so
acquired and its Subsidiaries; and
(f)    Film Financings.
SECTION 6.03.    Liens. Time Warner will not, and will not permit any of the
Restricted Subsidiaries to, create, incur, assume or permit to exist any Lien on
any property or asset now owned or hereafter acquired by it, except:
(a)    any Lien on any property or asset of Time Warner or any Subsidiary
existing on the date hereof; provided that such Lien shall secure only those
obligations which it secures on the date hereof and extensions, renewal and
replacements thereof that do not increase the outstanding principal amount
thereof and such Liens do not secure an aggregate principal amount of
Indebtedness in excess of $200,000,000 or apply to property or assets of Time
Warner and the Restricted Subsidiaries in excess of $200,000,000;
(b)    any Lien existing on any property or asset prior to the acquisition
thereof by Guarantor or any Subsidiary or existing on any property or asset of
any Person that becomes a Subsidiary after the date hereof prior to the time
such Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of Guarantor or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;
(c)    Liens on property acquired, constructed or improved by Guarantor or any
Subsidiary; provided that (i) such security interests secure Indebtedness
permitted by clause (d) of Section 6.02, (ii) the Indebtedness secured thereby
does not exceed 110% of the cost of acquiring, constructing or improving such
property and (iii) such security interests shall not apply to any other property
or assets of Guarantor or any of its Subsidiaries;
(d)    Liens to secure Film Financings; provided that such Liens shall extend
only to the property or assets acquired with such Film Financing;
(e)    any Copyright Liens securing obligations specified in the definition
thereof;
(f)    Liens securing Indebtedness of Guarantor or any Restricted Subsidiary and
owing to Guarantor or to a Restricted Subsidiary of Guarantor;
(g)    Liens on interests in or investments in any Unrestricted Subsidiary or in
any other Person that is not a Subsidiary of Time Warner securing Indebtedness
of such Unrestricted Subsidiary or such other Person;

37

--------------------------------------------------------------------------------




(h)    Liens for taxes, assessments or governmental charges or levies not yet
due and payable or which are being contested in good faith by appropriate
proceedings;
(i)    Liens incidental to the ordinary conduct of Guarantor’s business or the
ownership of its assets which were not incurred in connection with the borrowing
of money, such as carrier’s, warehousemen’s, materialmen’s, landlord’s and
mechanic’s liens, and which do not in the aggregate materially detract from the
value of its assets or materially impair the use thereof in the ordinary course
of its business; and
(j)    other Liens in respect of property or assets of Time Warner or any
Restricted Subsidiary so long as at the time of the securing of any obligations
related thereto, the aggregate principal amount of all such secured obligations
does not exceed 5% of the Consolidated Total Assets of Time Warner at such time
(it being understood that any Lien permitted under any other clause in this
Section 6.03 shall not be included in the computation described in this
paragraph).
SECTION 6.04.    Mergers, Etc. (a) Guarantor will not, and will not permit any
of the Restricted Subsidiaries to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, transfer, lease or otherwise dispose of (in one transaction or in a series
of transactions) all or a substantial portion of Guarantor’s consolidated
assets, or all or a substantial portion of the stock of all of the Restricted
Subsidiaries, taken as a whole (in each case, whether now owned or hereafter
acquired), or liquidate or dissolve, unless (i) at the time thereof and
immediately after giving effect thereto no Event of Default shall have occurred
and be continuing and (ii) after giving effect to any such transaction, the
business, taken as a whole, of Guarantor and the Restricted Subsidiaries shall
not have been altered in a fundamental and substantial manner from that
conducted by them, taken as a whole, immediately prior to the Signing Date;
provided that (x) Guarantor shall not merge into or consolidate with such other
Person, unless Guarantor shall survive such consolidation or merger, (y)
Guarantor shall not liquidate or dissolve and (z) a Subsidiary Guarantor shall
not liquidate or dissolve except into Guarantor or another Subsidiary Guarantor.
(b)    CME Guarantor will not, and will not permit Borrower to, merge into,
amalgamate or consolidate with any other Person, or permit any other Person to
merge into or consolidate with it, or sell, transfer, lease or otherwise dispose
of (in one transaction or in a series of transactions) all or a substantial
portion of Borrower’s or CME Guarantor’s consolidated assets, as applicable,
other than, in the case of Borrower, into another Subsidiary of CME Guarantor
(provided that any such merger or consolidation of the Borrower into another
Subsidiary of CME Guarantor shall be subject to the following requirements: (i)
such Subsidiary shall be organized under the laws of the Netherlands, Bermuda, a
jurisdiction located in the United States of America or any other jurisdiction
that is approved by each of the Lenders and (ii) the Administrative Agent shall
have received, for distribution to the Lenders, documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act, in respect of such Subsidiary, along with such other instruments,
documents and opinions (consistent with those delivered on the Signing Date with
respect to the Borrower) as the Administrative Agent shall reasonably request in
respect of such Subsidiary), or liquidate or dissolve.
SECTION 6.05.    Investments. Guarantor will not, and will not cause or permit
any of the Restricted Subsidiaries to, make any Investment (other than any
Investment in the ordinary course of the operation of its business) if, before
or after giving effect to the commitment thereto on a pro forma basis, an Event
of Default shall have occurred and be continuing.
SECTION 6.06.    Restricted Payments. Guarantor will not declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payment, except
Guarantor may (a) declare and pay dividends with respect to its capital stock
payable solely in additional shares of its common stock and (b) make Restricted
Payments so long as after giving effect to the making of such Restricted
Payment, no Event of Default shall have occurred and be continuing on a pro
forma basis.

38

--------------------------------------------------------------------------------




SECTION 6.07.    Transactions with Affiliates. Guarantor will not, and will not
permit any of the Restricted Subsidiaries to, directly or indirectly, enter into
any material transaction with any of its Affiliates, except (a) transactions
entered into prior to the date hereof or contemplated by any agreement entered
into prior to the date hereof, (b) in the ordinary course of business or at
prices and on terms and conditions not less favorable to Guarantor or such
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties, (c) transactions between or among Guarantor and the Restricted
Subsidiaries or between or among Restricted Subsidiaries, (d) any arrangements
with officers, directors, representatives or other employees of Guarantor and
its Subsidiaries relating specifically to employment as such and (e)
transactions that are otherwise permitted by this Agreement.
SECTION 6.08.    Unrestricted Subsidiaries. (a) SCHEDULE 6.08 sets forth those
Subsidiaries of Guarantor that have been designated as Unrestricted Subsidiaries
as of the Signing Date, which Subsidiaries do not include any Subsidiary
Guarantors. Guarantor may designate any other of its Subsidiaries (other than a
Subsidiary Guarantor) as Unrestricted Subsidiaries from time to time in
compliance with the provisions of this Section 6.08. Guarantor will not
designate any of its Subsidiaries as an Unrestricted Subsidiary unless at the
time such Subsidiary is designated as an Unrestricted Subsidiary, before and
after giving effect to such designation on a pro forma basis, no Event of
Default shall have occurred and be continuing, as certified in an Officers’
Certificate delivered to the Administrative Agent at the time of such
designation. Such Officers’ Certificate also shall state the specific purpose
for which such designation is being made. All Subsidiaries of Unrestricted
Subsidiaries shall be Unrestricted Subsidiaries.
(b)Guarantor may designate or redesignate any Unrestricted Subsidiary as a
Restricted Subsidiary from time to time in compliance with the provisions of
this Section 6.08. Guarantor will not designate or redesignate any Unrestricted
Subsidiary as a Restricted Subsidiary, unless at the time such Unrestricted
Subsidiary is so designated or redesignated as a Restricted Subsidiary, after
giving effect to such designation or redesignation on a pro forma basis, no
Event of Default shall have occurred and be continuing, as certified in an
Officer’s Certificate delivered to the Administrative Agent at the time of such
designation or redesignation.
(c)Notwithstanding anything to the contrary above in this Section 6.08, so long
as a Lender is also a lender under the Time Warner Credit Agreement, any
Officer’s Certificate delivered under the Time Warner Credit Agreement
designating or re-designating, as applicable, any Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary shall be
deemed to satisfy the requirements of this Section 6.08 and such Subsidiary
shall be an Unrestricted Subsidiary or Restricted Subsidiary, as applicable, for
all purposes under this Agreement. Additionally, if a Lender is not also a
lender under the Time Warner Credit Agreement, in the event Time Warner delivers
to the Administrative Agent a copy of any certificate delivered pursuant to
Section 6.08 of the Time Warner Credit Agreement, Time Warner will be deemed to
have satisfied the requirements of this Section 6.08. Notwithstanding the
foregoing, if, after the Signing Date, any amendment, waiver, consent, amendment
and restatement, supplement or other modification of Section 6.08 of the Time
Warner Credit Agreement modifies the requirements therein so they are no longer
the same as those in this Section 6.08, this paragraph shall not apply.
ARTICLE VII
EVENTS OF DEFAULT
If any of the following events (“Events of Default”) shall occur:
(a)Borrower shall fail to pay any principal of any Loan when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(b)Borrower shall fail to pay any interest on any Loan or any fee or any other
amount (other than an amount referred to in clause (a) of this Article) payable
under this Agreement, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of five days;

39

--------------------------------------------------------------------------------




(c)any representation or warranty made or deemed made by or on behalf of any
Credit Party in any Credit Document or any amendment or modification thereof, or
in any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Credit Document or any amendment or
modification thereof, shall prove to have been incorrect in any material respect
when made or deemed made;
(d)any Credit Party shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02 or 5.03 (with respect to such Credit Party’s
existence) or in Article VI;
(e)any Credit Party shall fail to observe or perform any covenant, condition or
agreement contained in the Credit Documents (other than those specified in
clause (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent (given at the request of any Lender) to Borrower, CME Guarantor and
Guarantor;
(f)Guarantor or any Restricted Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable after
giving effect to any applicable grace periods;
(g)any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (after
giving effect to any applicable grace periods) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;
(h)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of
any Credit Party or any Material Subsidiary or its debts, or of a substantial
part of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for any Credit Party or any Material Subsidiary or for a substantial part of its
assets, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing or a bankruptcy verdict (vonnis van faillietverklaring) under the laws
of the Netherlands in respect of Borrower shall be entered;
(i)any Credit Party or any Material Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Credit Party or any Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
(j)any Credit Party or any Material Subsidiary shall become unable, admit in
writing or fail generally to pay its debts as they become due;

40

--------------------------------------------------------------------------------




(k)one or more judgments for the payment of money in an aggregate amount in
excess of $200,000,000 (to the extent not covered by insurance) shall be
rendered against Guarantor, any Material Subsidiary or any combination thereof
or any action shall be legally taken by a judgment creditor (whose liquidated
judgment, along with those of any other judgment creditor’s, exceeds
$200,000,000) to attach or levy upon any assets of Guarantor or any Material
Subsidiary to enforce any such judgment, and the same shall remain undischarged
for a period of 60 consecutive days during which execution shall not be
effectively stayed, vacated or bonded pending appeal;
(l)an ERISA Event shall have occurred that, when taken together with all other
ERISA Events (with respect to which Guarantor has a liability which has not yet
been satisfied) that have occurred, could reasonably be expected to result in a
Material Adverse Effect;
(m)except as otherwise permitted by this Agreement, (i) the Time Warner
Guarantee shall cease, for any reason, to be in full force and effect with
respect to Guarantor or any Subsidiary Guarantor or any such Credit Party shall
so assert or (ii) the CME Guarantee shall cease, for any reason, to be in full
force and effect with respect to CME Guarantor or CME Guarantor shall so assert;
(n)a Change in Control shall occur; or
(o)an “Event of Default” shall have occurred and be continuing under the
Reimbursement Agreement if the Purchase Date has occurred, regardless of whether
the “Event of Default” occurred before or after the Purchase Date;
then, and in every such event (other than an event with respect to Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to each of Borrower, CME
Guarantor and Guarantor, declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of Borrower accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
Borrower; and in case of any event with respect to Borrower described in clause
(h) or (i) of this Article, the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of
Borrower accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by Borrower.
ARTICLE VIII
THE ADMINISTRATIVE AGENT
Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.
Each bank serving as an Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not an Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with any Company or Affiliate thereof as if it were not an
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

41

--------------------------------------------------------------------------------




The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents. Without limiting
the generality of the foregoing, (a) the Administrative Agent shall not be
subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Credit Documents that the Administrative Agent is required to
exercise in writing by the Required Lenders (or, if so specified by this
Agreement, all the Lenders) and (c) except as expressly set forth herein and in
the other Credit Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to any Company or any of its Affiliates that is communicated to or
obtained by the bank serving as Administrative Agent or any of its Affiliates in
any capacity. The Administrative Agent shall not be liable for any action taken
or not taken by it with the consent or at the request of the Required Lenders
(or, if so specified by this Agreement, all the Lenders, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Article VII and Section 9.02) or in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until written notice
thereof is given to the Administrative Agent by CME Guarantor or a Lender, and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered under any Credit
Document or in connection therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth in the
Credit Documents or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of any Credit Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message) believed by it to be genuine and to have been signed, sent or otherwise
authenticated by a proper Person. An initial list of the respective proper
Persons with respect to each of the Credit Parties appears on Schedule 8.
Schedule 8 shall not be altered except in writing by a Person appearing thereon
(or by a successor to such Person occupying the equivalent office). The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon so long as such statement, in the case
of a Borrowing Request, complies with the requirements of Section 2.03 in all
material respects (it being understood that oral notices of borrowing will be
confirmed in writing by Borrower in accordance with Section 2.03). In
determining compliance with any condition hereunder to the making of a Loan,
that by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. The Administrative
Agent may consult with legal counsel (who may be counsel for Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

42

--------------------------------------------------------------------------------




Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, (i) the Administrative Agent may be removed by Time
Warner at any time after the Purchase Date and (ii) the Administrative Agent may
resign at any time by notifying the Lenders and Borrower. Upon any such
resignation or removal pursuant to clause (i) above, the Required Lenders shall
have the right, in consultation with Borrower, to appoint a successor which, so
long as no Event of Default is continuing, shall be reasonably acceptable to
Borrower. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation or the Administrative Agent
is removed pursuant to clause (i) above, then the retiring or removed
Administrative Agent, as the case may be, may, on behalf of the Lenders, appoint
a successor Administrative Agent which shall be a bank with an office in New
York, New York, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the removed or retiring (or retired) Administrative Agent, and the
retiring or removed Administrative Agent shall be discharged from its duties and
obligations hereunder or under the other Credit Documents. The fees payable by
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between Borrower and such successor;
provided that the predecessor Administrative Agent shall pay the unearned
portion of any fees paid in advance to either the successor Administrative Agent
or Borrower. After the Administrative Agent’s resignation or removal hereunder,
the provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by it while it was acting as Administrative Agent.
The Lenders agree to indemnify the Administrative Agent in its capacity as such
(to the extent not reimbursed by Borrower and without limiting the obligation of
Borrower to do so), ratably according to their Credit Exposures in effect on the
date on which indemnification is sought under this Article VIII (or, if
indemnification is sought after the date upon which the Loans shall have been
paid in full, ratably in accordance with their Credit Exposures immediately
prior to such date), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever that may at any time (whether before or
after the payment of the Loans) be imposed on, incurred by or asserted against
the Administrative Agent in any way relating to or arising out of, this
Agreement, any of the other Credit Documents or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or any action taken or omitted by the Administrative Agent under or in
connection with any of the foregoing; provided that no Lender shall be liable
for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
that are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the Administrative Agent’s gross negligence
or willful misconduct. The agreements in this paragraph shall survive the
payment of the Loans and all other amounts payable hereunder.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.
ARTICLE IX
MISCELLANEOUS
SECTION 9.01.    Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail, sent
by facsimile or sent by electronic communication (including email and Internet
or intranet websites), as follows:

43

--------------------------------------------------------------------------------




(i)    if to Borrower, to it at:
CME Media Enterprises B.V.
Piet Heinkade 55, Unit G-J
1019GM Amsterdam, Netherlands
Attention:    Managing Director
Facsimile:    + 31 (20) 4231404
with a copy to CME Guarantor and Time Warner (each as set out below)
(ii)    if to CME Guarantor, to it at:
Central European Media Enterprises Ltd.
c/o CME Media Services Ltd.
Kříženeckého náměstí 1078/5
152 00 Prague 5 - Barrandov
Czech Republic
Facsimile:    + 420-242-464-483
Attention:    Legal Counsel
(iii)    if to Time Warner, to it at One Time Warner Center, New York, NY 10019,
Attention of Chief Financial Officer (Facsimile No. (212) 484-7175), with copies
to (w) its General Counsel (Facsimile No. (212) 484-7167) and its Treasurer
(Facsimile No. (212) 484-7151), (x) Stephen Kapner (Facsimile No. (212)
484-7151), (y) Leonel Galvez (Facsimile No. (212) 484-7151) and to (z) CME (as
set out above);
(iv)    if to the Administrative Agent, to BNP Paribas, 787 Seventh Avenue, New
York, NY 10019, Attention Maria Mulic (Facsimile No. (212) 471-6368; Telephone
No. (212) 471-7937; email: maria.mulic@us.bnpparibas.com), with a copy to BNP
Paribas, 787 Seventh Avenue, New York, NY 10019, Attention Nicole Rodriguez
(Facsimile No. (917) 472-4777; Telephone No. (212) 841-2781; email:
nicole.rodriguez@us.bnpparibas.com), and for purposes of payments and matters
relating to Loans, to BNP Paribas RCC, Inc., as agent for BNP Paribas, 525
Washington Blvd., Jersey City, New Jersey 07310, Attention: Loan Servicing
(Facsimile No. (201) 616-7909); and
(v)    if to any other Lender, to it at its address (or facsimile number) set
forth in its Administrative Questionnaire.
Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt if received prior to or during the recipient’s normal business hours.


SECTION 9.02.    Waivers; Amendments; Release of Subsidiary Guarantors. (a)  No
failure or delay by the Administrative Agent or any Lender in exercising any
right or power hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by Borrower, CME Guarantor or Guarantor therefrom shall in any event
be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time.

44

--------------------------------------------------------------------------------




(b)Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by Borrower, CME Guarantor, Guarantor and the Required Lenders or by Borrower,
CME Guarantor, Guarantor and the Administrative Agent with the consent of the
Required Lenders; provided that no such agreement shall (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) amend,
waive, modify or otherwise change Section 2.17(b) or (c) in a manner that would
alter the pro rata sharing of payments required thereby, without the written
consent of each Lender, (iii) release CME Guarantor under the CME Guarantee, or
subject to paragraph (c) below, release Guarantor or any Subsidiary Guarantor
under the Time Warner Guarantee without the written consent of each Lender or
(iv) change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; provided further that, with or without the agreement or consent of
the Required Lenders an agreement or agreements may (y) reduce the principal
amount of any Loan, reduce the rate of interest thereon or reduce any fees
payable hereunder, with (but only with) the written consent of each Lender
directly affected thereby or (z) postpone the scheduled date of payment of the
principal amount of any Loan, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, with (but only
with) the written consent of each Lender directly affected thereby; provided
further that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent hereunder without the prior written
consent of the Administrative Agent. It is understood and agreed that Borrower,
CME Guarantor or Guarantor shall be permitted to cause additional Affiliates to,
directly or indirectly, guarantee Obligations of Borrower without the consent of
any Lender or the Administrative Agent.
(c)Any term or provision of any Credit Document to the contrary notwithstanding,
a Subsidiary Guarantor shall be automatically released from its obligations
under the Time Warner Guarantee, and the guaranty of such Subsidiary Guarantor
shall be automatically released, upon receipt by the Administrative Agent of a
certificate of a Responsible Officer of Time Warner certifying that such
Subsidiary Guarantor has no outstanding Indebtedness For Borrowed Money as of
the date of such certificate, other than any other guarantee of Indebtedness For
Borrowed Money that will be released concurrently with the release of such
guaranty. In connection with any such release, the Administrative Agent shall
execute and deliver to Time Warner or the applicable Subsidiary Guarantor, at
Time Warner’s expense, all documents and shall take all such actions as are
reasonably requested by Time Warner to evidence such release and to effect the
release of such Subsidiary Guarantor’s guaranties and other obligations
contained in the Time Warner Guarantee. The execution and delivery of documents
pursuant to this Section shall be without recourse to or representation or
warranty by the Administrative Agent.
(d)Notwithstanding any provision herein to the contrary, this Agreement and any
Credit Document may be amended to cure any ambiguity, mistake, omission, defect,
or inconsistency with the consent of Borrower, CME Guarantor, Guarantor and the
Administrative Agent; provided that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent hereunder
without the prior written consent of the Administrative Agent.
SECTION 9.03.    Expenses; Indemnity; Damage Waiver. (a) Borrower shall pay (i)
all reasonable out‑of‑pocket expenses incurred by the Arrangers, Administrative
Agent and its Affiliates, including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent in connection with the
preparation and administration of the Credit Documents or any amendments,
modifications or waivers of the provisions thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), and (ii) all
out-of-pocket expenses incurred by the Administrative Agent or the Lenders,
including the reasonable fees, charges and disbursements of any counsel for the
Administrative Agent the Lenders in connection with the enforcement or
protection of its rights in connection with any Credit Document, including its
rights under this Section, or in connection with the Loans made, including in
connection with any workout, restructuring or negotiations in respect thereof,
it being understood that the Administrative Agent, and the Lenders shall use,
and Borrower shall only be required to pay such fees, charges and disbursements
of, a single counsel, unless (and to the extent) conflicts of interests require
the use of more than one counsel.

45

--------------------------------------------------------------------------------




(b)Borrower shall indemnify the Administrative Agent and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of any Credit Documents or
any agreement or instrument contemplated thereby, the performance by the parties
hereto of their respective obligations hereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or the
use of, or the proposed use of, the proceeds therefrom, (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by Borrower, or any Environmental Liability related in any way to
Borrower, or (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
resulted from the gross negligence or willful misconduct of such Indemnitee (or
a Related Party of such Indemnitee).
(c)To the extent that Borrower fails to pay any amount required to be paid to
the Administrative Agent, under paragraph (a) or (b) of this Section, each
Lender severally agrees to pay to the Administrative Agent, such Lender’s pro
rata share (which shall be a percentage equal to the sum of such Lender’s Credit
Exposure divided by the sum of the Credit Exposure of all the Lenders as of the
time that the applicable unreimbursed expense or indemnity payment is sought;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such.
(d)To the extent permitted by applicable law, Borrower shall not assert, and
Borrower hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or the use of the proceeds thereof.
(e)All amounts due under this Section shall be payable promptly after written
demand therefor.
SECTION 9.04.    Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Credit Party
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender except in accordance with
Section 6.04 (and any attempted assignment or transfer by such Credit Party
without such consent shall be null and void). Nothing in this Agreement, express
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

46

--------------------------------------------------------------------------------




(b)Any Lender other than a Conduit Lender may assign to one or more Eligible
Assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Loans at the time owing to it); provided that
(i) except in the case of an assignment to a Lender or a Lender Affiliate, each
of Borrower, CME Guarantor, Time Warner and the Administrative Agent must give
its prior written consent to such assignment (which consent shall not be
unreasonably withheld or delayed), provided that, with respect to Borrower, CME
Guarantor and Time Warner, such consent shall be deemed to have been given if
Borrower or Time Warner, as applicable, has not responded to a proposed
assignment within fifteen Business Days following its receipt of notice of such
proposed assignment, (ii) except in the case of an assignment to a Lender or an
Affiliate of a Lender or an assignment of the entire remaining balance of the
assigning Lender’s Loans, each assignment of Loans shall not be less than an
aggregate principal amount of €15,000,000, (iii) except in the case of an
assignment to a Lender or an Affiliate of a Lender or an assignment of the
entire remaining balance of the assigning Lender’s Loans, the remaining amount
of the Loans of the assigning Lender after giving effect to such assignment
shall not be less than €15,000,000 unless, in the case of clauses (ii) or (iii),
each of Borrower, CME Guarantor, Time Warner and the Administrative Agent
otherwise consents, (iv) each partial assignment shall be made as an assignment
of a proportionate part of all the assigning Lender’s rights and obligations
under this Agreement, (v) except in the case of an assignment to an Affiliate of
the assigning Lender on or about the Closing Date, the parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Acceptance, together with a processing and recordation fee of $2,500, and
(vi) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; provided further that any
consent of Borrower, CME Guarantor or Time Warner otherwise required under this
paragraph shall not be required if an Event of Default under clause (a), (h) or
(i) of Article VII has occurred and is continuing. Upon acceptance and recording
pursuant to paragraph (d) of this Section, from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall (i) continue to be entitled to
the benefits of Sections 2.14, 2.15, 2.16 and 9.03) and (ii) continue to be
subject to the confidentiality provisions hereof. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (e) of this Section. Notwithstanding the foregoing, any Conduit Lender
may assign at any time to its designating Lender hereunder without the consent
of Borrower, CME Guarantor, Time Warner or the Administrative Agent any or all
of the Loans it may have funded hereunder and pursuant to its designation
agreement and without regard to the limitations set forth in the first sentence
of this Section.
(c)The Administrative Agent, acting for this purpose as an agent of Borrower,
shall maintain at one of its offices in The City of New York a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount of (and stated interest on) the Loans to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and Borrower, the Administrative Agent, and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.
(d)Upon its receipt of a duly completed Assignment and Acceptance executed by an
assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Acceptance
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

47

--------------------------------------------------------------------------------




(e)Any Lender other than a Conduit Lender may, without the consent of any Credit
Party or the Administrative Agent, sell participations to one or more banks or
other entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of the Loans owing
to it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the applicable
Credit Party, the Administrative Agent and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first and second provisos to Section 9.02(b) that affects such
Participant. Subject to paragraph (f) of this Section, any Credit Party agrees
that each Participant shall be entitled to the benefits of Sections 2.14, 2.15
and 2.16 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the applicable Credit Party, maintain a register on which it enters the name
and address of each Participant and the principal amounts (and stated interest)
of each Participant’s interest in the Loans or other obligations under the
Credit Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant's interest in any loans, or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
(f)A Participant shall not be entitled to receive any greater payment under
Section 2.14 or 2.16 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.16 unless Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of Borrower, to comply with Section 2.16(g) as though it
were a Lender.
(g)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any such pledge or assignment to a Federal Reserve Bank or other
central bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such assignee for such Lender as a party hereto.
(h)Borrower, upon receipt of written notice from the relevant Lender, agrees to
issue Notes to any Lender requiring Notes to facilitate transactions of the type
described in paragraph (g) above.
(i)Borrower, each Lender and the Administrative Agent hereby confirms that it
will not institute against a Conduit Lender or join any other Person in
instituting against a Conduit Lender any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding under any state bankruptcy or
similar law, for one year and one day after the payment in full of the latest
maturing commercial paper note issued by such Conduit Lender; provided, however,
that each Lender designating any Conduit Lender hereby agrees to indemnify, save
and hold harmless each other party hereto for any loss, cost, damage or expense
arising out of its inability to institute such a proceeding against such Conduit
Lender during such period of forbearance.



48

--------------------------------------------------------------------------------




SECTION 9.05.    Survival. All covenants, agreements, representations and
warranties made by the Credit Parties herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid.
The provisions of Sections 2.14, 2.15, 2.16 and 9.03 and Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans or the
termination of this Agreement or any provision hereof.
SECTION 9.06.    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Lenders
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Notwithstanding the preceding
sentence and anything to the contrary in the Payment Service Conditions or
General Banking Conditions of BNP Paribas (or any of its Affiliates) signed by
Borrower, such Payment Service Conditions and General Banking Conditions will
not apply to this Agreement. Except as provided in Article IV, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page of this Agreement by facsimile or
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Agreement.
SECTION 9.07.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 9.08.    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held by such Lender or any Affiliate of such Lender that is primarily engaged in
commercial banking activities and other indebtedness at any time owing by such
Lender to or for the credit or the account of any of the Credit Parties (other
than indebtedness related to commercial advertising and marketing arrangements
entered into in the ordinary course of business) against any of and all the
obligations of any of the Credit Parties now or hereafter existing under this
Agreement held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement and although such obligations may be
unmatured. The rights of each Lender under this Section are in addition to other
rights and remedies (including other rights of setoff) which such Lender may
have.

49

--------------------------------------------------------------------------------




SECTION 9.09.    Governing Law; Jurisdiction; Consent to Service of Process.
(a)  This Agreement shall be construed in accordance with and governed by the
law of the State of New York.
(b)Each party to this Agreement hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to the
Credit Documents, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding shall be heard and determined in
such New York State court or, to the extent permitted by law, in such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
(c)Each party to this Agreement hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
(d)Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.
SECTION 9.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 9.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

50

--------------------------------------------------------------------------------




SECTION 9.12.    Confidentiality. Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors on a need‑to‑know basis (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential), (b) to
the extent requested by any regulatory authority purporting to have jurisdiction
over it or its Affiliates (including any self-regulatory authority), (c) to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process, provided that in connection with any such requirement by a
subpoena or similar legal process, Borrower, CME Guarantor or Time Warner, as
applicable, is given prior notice to the extent such prior notice is permissible
under the circumstances and an opportunity to object to such disclosure, (d) to
any other party to this Agreement for purposes directly related to the Credit
Documents, (e) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, (f) subject to an express agreement for the benefit of the
Credit Parties containing provisions substantially the same as those of this
Section, to any (i) assignee (or Conduit Lender) of or Participant in, or any
prospective assignee (or Conduit Lender) of or Participant in, any of its rights
or obligations under this Agreement or (ii) counterparty to a hedging agreement
relating to the Credit Parties and their obligations (or such contractual
counterparty’s professional advisor), (g) with the consent of Borrower, CME
Guarantor or Time Warner, as applicable or (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than a Credit Party or its Affiliates.
In addition, after this Agreement has been publically disclosed by Borrower, CME
Guarantor or Guarantor, the Administrative Agent and any Lender may disclose the
existence of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry, and service
providers to the Administrative Agent and any Lender in connection with the
administration and management of this Agreement, the other Credit Documents, the
Commitments and the Loans. For the purposes of this Section, “Information” means
all information received from Borrower, CME Guarantor, Guarantor or their
respective Subsidiaries, whether oral or written, relating to Borrower, CME
Guarantor, Guarantor, their respective Subsidiaries, and their respective
businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by Guarantor, CME Guarantor or Borrower; provided that, in the case
of information received from one or more of Guarantor, CME Guarantor or Borrower
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information, including in accordance with
Regulation FD as promulgated by the SEC. Borrower agrees to maintain the
confidentiality of any information relating to a rate provided by a Reference
Bank, except that such information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors on a need‑to‑know basis, (b) as consented to by
the applicable Reference Bank, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, provided that in
connection with any such requirement by a subpoena or similar legal process, the
applicable Reference Bank is given prior notice to the extent such prior notice
is permissible under the circumstances, (d) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder or (e) to the extent such
information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to Borrower on a nonconfidential basis
from a source other than the Administrative Agent or the applicable Reference
Bank or its Affiliates.
SECTION 9.13.    Acknowledgments. Each of Guarantor, CME Guarantor and Borrower
hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Credit Documents;

51

--------------------------------------------------------------------------------




(b)    neither the Administrative Agent nor any Lender has any fiduciary
relationship with or fiduciary duty to Guarantor, CME Guarantor or Borrower
arising out of or in connection with this Agreement or any of the other Credit
Documents, and the relationship between Administrative Agent and Lenders, on one
hand, and Guarantor, CME Guarantor or Borrower, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor; and
(c)    no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among Guarantor, CME Guarantor and Borrower and the Lenders.
SECTION 9.14.    Judgment Currency. If, for the purposes of obtaining judgment
in any court, it is necessary to convert a sum due hereunder or under any other
Credit Document in one currency into another currency, the rate of exchange used
shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the first currency with such other currency
on the Business Day preceding that on which final judgment is given. The
obligation of Borrower in respect of any such sum due from it to either the
Administrative Agent or any Lender hereunder or under any other Credit Document
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent or such Lender of any sum adjudged to be so due in the
Judgment Currency, the Administrative Agent or such Lender may in accordance
with normal banking procedures in the relevant jurisdiction purchase the
Agreement Currency with the Judgment Currency; if the amount of the Agreement
Currency so purchased is less than the sum originally adjudged to be due to the
Administrative Agent or such Lender in the Agreement Currency (as converted on
the date of final judgment), Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender against such loss. If the amount of the Agreement Currency so purchased
is greater than the sum originally adjudged to be due to the Administrative
Agent or such Lender in such currency, the Administrative Agent or such Lender
agrees to return the amount of any excess to Borrower (or to any other Person
who may be entitled thereto under applicable law). The obligations of Borrower
contained in this Section 9.14 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.
SECTION 9.15.    USA Patriot Act. Each Lender hereby notifies Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies Borrower, which information
includes the name and address of Borrower and other information that will allow
such Lender to identify Borrower in accordance with the Act.
SECTION 9.16.    Guarantor Payment. Notwithstanding anything to the contrary
contained herein, any payment due by Borrower under this Agreement may be made,
but shall not be required to be made, by CME Guarantor or Guarantor on behalf of
Borrower; provided that nothing in this Section 9.16 shall affect or limit the
obligations of CME Guarantor under the CME Guarantee or Guarantor and the
Subsidiary Guarantors under the Time Warner Guarantee.
SECTION 9.17.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Credit Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and

52

--------------------------------------------------------------------------------




(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:    (i) a reduction in full or in part or cancellation of any such
liability; (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority.


[Signature Pages Follow]

53

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed and delivered by its duly authorized officer as of the day and year
first above written.


CME MEDIA ENTERPRISES B.V., as Borrower
By:    /s/ Alphons van Spaendonck    
Name: Alphons van Spaendonck
Title: Managing Director
By:    /s/ Pan-Invest B.V.    
Name: Pan-Invest B.V.
Represented by: G. van den Berg
Title: Managing Director

Signature Page to Credit Agreement

--------------------------------------------------------------------------------





CENTRAL EUROPEAN MEDIA ENTERPRISES LTD., as CME Guarantor
By:    /s/ David Sturgeon    
Name: David Sturgeon
Title: Chief Financial Officer



Signature Page to Credit Agreement

--------------------------------------------------------------------------------



TIME WARNER INC., as Guarantor
By:    /s/ Edward B. Ruggiero    
Name: Edward B. Ruggiero
Title: Senior Vice President & Treasurer



Signature Page to Credit Agreement

--------------------------------------------------------------------------------





BNP PARIBAS, as Administrative Agent and as Lender
By:    /s/ Nicole Rodriguez    
Name: Nicole Rodriguez
Title: Director
By:    /s/ Gregoire Poussard    
Name: Gregoire Poussard
Title: Vice President

Signature Page to Credit Agreement

--------------------------------------------------------------------------------



CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Lender
By:    /s/ Bruno Pezy    
Name: Bruno Pezy
Title: MD
By:    /s/ Antonio Cosma    
Name: Antonio Cosma
Title: MD

Signature Page to Credit Agreement

--------------------------------------------------------------------------------



MIZUHO BANK, LTD., as Lender
By:    /s/ Bertram H. Tang    
Name: Bertram H. Tang
Title: Authorized Signatory



Signature Page to Credit Agreement

--------------------------------------------------------------------------------



THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Lender
By:    /s/ Matthew Antioco    
Name: Matthew Antioco
Title: Vice President





Signature Page to Credit Agreement

--------------------------------------------------------------------------------



SOCIÉTÉ GENERALE, as Lender
By:    /s/ Cecile Oseredczuk    
Name: Cecile Oseredczuk
Title: Director





Signature Page to Credit Agreement

--------------------------------------------------------------------------------



SUMITOMO MITSUI BANKING CORPORATION, as Lender
By:    /s/ Katsuyuki Kubo    
Name: Katsuyuki Kubo
Title: Managing Director



Signature Page to Credit Agreement

--------------------------------------------------------------------------------








--------------------------------------------------------------------------------

    



Schedule 2.01
COMMITMENTS
Lender
Commitment
BNP Paribas
€ 78,133,333.35
Credit Agricole Corporate and Investment Bank
€ 78,133,333.33
Mizuho Bank, Ltd.
€ 78,133,333.33
Société Generale
€ 78,133,333.33
Sumitomo Mitsui Banking Corporation
€ 78,133,333.33
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
€ 78,133,333.33
TOTAL
€ 468,800,000









--------------------------------------------------------------------------------

    



SCHEDULE 2.03(A)


Loan Type:
A borrowing notice (pursuant and subject to Section 2.03, as applicable) must be
given not later than:
Prepayment notice (pursuant to Section 2.10) must be given not later than:
LOANS
Any Eurocurrency Borrowing
9:00 a.m. New York City time three Business Days before the date of the proposed
Borrowing.
12:00 p.m. New York City time three Business Days (or such shorter period of
time as reasonably acceptable to the Administrative Agent) before the date of
prepayment.





--------------------------------------------------------------------------------

    



SCHEDULE 6.08
UNRESTRICTED SUBSIDIARIES
1.
TW Receivables, Inc.

2.
Sellers, LLC

3.
Witty, LLC

4.
281, LLC

5.
Conspire, LLC

6.
Stormy, LLC

7.
Bandy, LLC

8.
Umbria, LLC

9.
LIS Distribution, Inc.

10.
Love and War Distribution, Inc.

11.
Starter, LLC

12.
Like It, LLC


--------------------------------------------------------------------------------

    



SCHEDULE 8
LIST OF PROPER PERSONS


In the case of Borrower:
David Sturgeon
Managing Director
Alphons van Spaendonck
Managing Director
Pan-Invest B.V.
Managing Director



In the case of CME Guarantor:
David Sturgeon
Chief Financial Officer
Sanjay Prasad
Deputy Chief Financial Officer



In the case of Guarantor and the Subsidiary Guarantors:


Name
Title
Howard M. Averill
Executive Vice President and Chief Financial Officer
Edward B. Ruggiero
Senior Vice President and Treasurer
Daniel J. Happer*
Vice President and Assistant Treasurer
Stephen N. Kapner*
Vice President and Assistant Treasurer
Eric Schott*
Vice President and Assistant Treasurer



* The Administrative Agent may act upon verbal instructions with respect to
Guarantor and the Subsidiary Guarantors from Mr. Happer, Mr. Kapner or Mr.
Schott, which will be followed by written confirmation from one of the other
above-named officers.






--------------------------------------------------------------------------------



EXHIBIT A
FORM OF
ASSIGNMENT AND ACCEPTANCE
Reference is made to the Credit Agreement, dated as of February 19, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among CME MEDIA ENTERPRISES B.V., CENTRAL EUROPEAN MEDIA
ENTERPRISES LTD., TIME WARNER INC., the Lenders party thereto and BNP PARIBAS,
as administrative agent (in such capacity, the “Administrative Agent”). Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.
The Assignor identified on Schedule l hereto (the “Assignor”) and the Assignee
identified on Schedule l hereto (the “Assignee”) agree as follows:
1. The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Effective
Date (as defined below), the interest described in Schedule 1 hereto (the
“Assigned Interest”) in and to the Assignor’s rights and obligations under the
Credit Agreement with respect to the amount set forth on Schedule 1 hereto for
the Commitments and Credit Exposure of the Assignor on the Effective Date of
this Assignment and Acceptance.
2. The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, any other Credit Document or any other instrument or
document furnished pursuant thereto, other than that the Assignor has not
created any adverse claim upon the interest being assigned by it hereunder and
that such interest is free and clear of any such adverse claim and (b) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of Guarantor or Borrower, any of their Affiliates or any
other obligor or the performance or observance by Borrower, any of its
Affiliates or any other obligor of any of its respective obligations under the
Credit Agreement or any other Credit Documents or any other instrument or
document furnished pursuant hereto or thereto.
3. The Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment and Acceptance; (b) confirms that it has received a
copy of the Credit Agreement, together with copies of the financial statements
delivered pursuant to Section 3.04 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Acceptance; (c) agrees that it will,
independently and without reliance upon the Assignor, the Administrative Agent
or any Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement and other Credit Documents or any
other instrument or document furnished pursuant hereto or thereto; (d) appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers and discretion under the Credit Agreement and
other Credit Documents or any other instrument or document furnished pursuant
hereto or thereto as are delegated to the Administrative Agent by the terms
thereof, together with such powers as are incidental thereto; and (e) agrees
that it will be bound by the provisions of the Credit Agreement and will perform
in accordance with its terms all the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender.


--------------------------------------------------------------------------------



2

4. The effective date of this Assignment and Acceptance shall be the Effective
Date of Assignment described in Schedule 1 hereto (the “Effective Date”).
Following the execution of this Assignment and Acceptance, it will be delivered
to the Administrative Agent (and Time Warner, to the extent required by
Section 9.04(b) of the Credit Agreement) for acceptance by it and recording by
the Administrative Agent pursuant to the Credit Agreement, effective as of the
Effective Date (which shall not, unless otherwise agreed to by the
Administrative Agent, be earlier than five Business Days after the date of such
acceptance and recording by the Administrative Agent). The Administrative Agent
shall keep records of this Assignment and Acceptance in accordance with
Section 9.04(d) of the Credit Agreement.
5. Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to the Effective Date and to the
Assignee for amounts which have accrued subsequent to the Effective Date.
6. From and after the Effective Date, (a) the Assignee shall be a party to the
Credit Agreement and, to the extent provided in this Assignment and Acceptance,
have the rights and obligations of a Lender thereunder and under the other
Credit Documents and shall be bound by the provisions thereof and (b) the
Assignor shall, to the extent provided in this Assignment and Acceptance,
relinquish its rights and be released from its obligations under the Credit
Agreement.
7. This Assignment and Acceptance shall be construed in accordance with and
governed by the law of the State of New York.
IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.


--------------------------------------------------------------------------------




Schedule 1
to Assignment and Acceptance with respect to the
Credit Agreement, dated as of February 19, 2016,
__________________________________
among CME MEDIA ENTERPRISES B.V., CENTRAL EUROPEAN MEDIA ENTERPRISES LTD., TIME
WARNER INC., the Lenders party thereto and BNP PARIBAS,
as administrative agent (in such capacity, the “Administrative Agent”)
Name of Assignor: _______________________
Name of Assignee: _______________________
Effective Date of Assignment: _________________
Amount of Credit Exposure Assigned
 
 
€_____________________
 
 
[Name of Assignee]
[Name of Assignor]
By:______________________________
Title:
By:______________________________
Title:





--------------------------------------------------------------------------------



2



Accepted for Recordation in the Register:
BNP PARIBAS, as
Administrative Agent
By:______________________________
Title:





Required Consents (if any):
[TIME WARNER INC.
By:______________________________
Title:]


[CME MEDIA ENTERPRISES B.V.
By:______________________________
Title:]


[CENTRAL EUROPEAN MEDIA ENTERPRISES LTD.
By:______________________________
Title:]









--------------------------------------------------------------------------------




EXHIBIT B
FORM OF TIME WARNER GUARANTEE


GUARANTEE, dated as of February 19, 2016 (as amended, supplemented or otherwise
modified from time to time, this “Guarantee”), made by TIME WARNER INC., a
Delaware corporation (“Time Warner”), HISTORIC TW INC., a Delaware corporation
(“Historic TW”), TURNER BROADCASTING SYSTEM, INC., a Georgia corporation
(“TBS”), and HOME BOX OFFICE, INC., a Delaware corporation (“HBO”) (each, a
“Guarantor”, and collectively, the “Guarantors”), in favor of BNP PARIBAS, as
administrative agent (in such capacity, the “Administrative Agent”) for the
lenders (the “Lenders”) party to the Credit Agreement, dated as of February 19,
2016 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among CME MEDIA ENTERPRISES B.V., a besloten vennootschap
met beperkte aansprakelijkheid incorporated under the laws of the Netherlands
and with its corporate seat in Amsterdam, the Netherlands (“CME BV”), CENTRAL
EUROPEAN MEDIA ENTERPRISES LTD., an exempted limited company incorporated under
the laws of Bermuda (“CME”), Time Warner, the Lenders and the Administrative
Agent.
W I T N E S S E T H:


WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make Loans (as defined below) to Borrower (as defined below) upon the terms and
subject to the conditions set forth therein;
WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective Loans to Borrower under the Credit Agreement that the
Guarantors shall have executed and delivered this Guarantee to the
Administrative Agent for the ratable benefit of the Lenders;
WHEREAS, each Guarantor has determined that such Guarantor’s execution, delivery
and performance of this Guarantee may reasonably be expected to benefit
Guarantor, directly or indirectly, and be in the interest of such Guarantor; and
WHEREAS, this Guarantee is the 2016 Third Party Credit Agreement Guarantee
contemplated by the Reimbursement Agreement.
NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective loans to Borrower under the Credit
Agreement, each Guarantor hereby agrees with the Administrative Agent, for the
ratable benefit of the Lenders, as follows:
1. Defined Terms. Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.
(a)    As used herein, “Borrower” means CME BV (or a successor or assign
permitted pursuant to Section 9.04 of the Credit Agreement).

B-1

--------------------------------------------------------------------------------




(b)    As used herein, “Obligations” means the collective reference to the
unpaid principal of and interest on the Loans and all other obligations and
liabilities of Borrower to the Administrative Agent and the Lenders (including,
without limitation, interest accruing at the then applicable rate provided in
the Credit Agreement after the maturity of the Loans and interest accruing at
the then applicable rate provided in the Credit Agreement after the filing of
any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to Borrower whether or not a claim
for post-filing or post-petition interest is allowed in such proceeding),
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, the Credit Agreement or any other Credit Document, in each case (x)
whether on account of principal, interest, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees and disbursements of counsel
to the Administrative Agent and the Lenders that are required to be paid by
Borrower pursuant to the terms of the Credit Agreement or any other Credit
Document), and (y) whether or not allowed or allowable in any insolvency
proceeding involving Borrower.
(c)    As used herein, “Historic TW Obligations” has the meaning assigned to
such term in Section 2(c) of this Guarantee.
(d)    As used herein, “Indebtedness For Borrowed Money” of any Person, means,
for the purpose of Section 16, without duplication, (a) all obligations of such
Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments and (c) all guarantee
obligations of such Person with respect to Indebtedness For Borrowed Money of
others. The Indebtedness For Borrowed Money of any Person shall include the
Indebtedness For Borrowed Money of any other entity (including any partnership
in which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other contractual
relationship with such entity, except to the extent the terms of such
Indebtedness For Borrowed Money provide that such Person is not liable therefor.
(e)    As used herein, “Subsidiary Guarantor” means each of Historic TW, HBO and
TBS.
(f) As used herein, “Time Warner Obligations” has the meaning assigned to such
term in Section 2(b) of this Guarantee.
(g)    The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Guarantee shall refer to this Guarantee as a whole and not to
any particular provision of this Guarantee, and section and paragraph references
are to this Guarantee unless otherwise specified.
(h)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
2. Guarantee.
(a)    Time Warner hereby unconditionally, irrevocably and absolutely guarantees
to the Administrative Agent, for the ratable benefit of the Lenders and their
respective successors, indorsees, transferees and assigns, the prompt and
complete payment and performance by Borrower when due (whether at the stated
maturity, by acceleration or otherwise) of the Obligations.
(b)    Historic TW hereby unconditionally, irrevocably and absolutely guarantees
to the Administrative Agent, for the ratable benefit of the Lenders and their
respective successors, indorsees, transferees and assigns, the prompt and
complete payment and performance by Time Warner when due (whether at the stated
maturity, by acceleration or otherwise) of its obligations and liabilities under
this Guarantee (the “Time Warner Obligations”), including under Section 2(a)
hereof.

B-2

--------------------------------------------------------------------------------




(c)    Each of TBS and HBO hereby, jointly and severally, unconditionally,
irrevocably and absolutely guarantees to the Administrative Agent, for the
ratable benefit of the Lenders and their respective successors, indorsees,
transferees and assigns, the prompt and complete payment and performance by
Historic TW when due (whether at the stated maturity, by acceleration or
otherwise) of its obligations and liabilities under this Guarantee (the
“Historic TW Obligations”), including under Section 2(b) hereof.
(d)    Notwithstanding anything herein to the contrary, no payment under this
Guarantee in respect of any Obligation, Time Warner Obligation or Historic TW
Obligation shall be due and payable until three Business Days after the
Obligation has become due and payable under the Credit Agreement (or would have
become due and payable under the Credit Agreement absent the imposition of the
automatic stay under Section 362 of the United States Bankruptcy Code).
(e)    This Guarantee shall remain in full force and effect until all amounts
owing to the Administrative Agent and the Lenders by Borrower on account of the
Obligations are paid in full and the Lenders’ commitments, if any, to make Loans
under the Credit Agreement are terminated.
(f)    Each Guarantor agrees that whenever, at any time, or from time to time,
it shall make any payment to the Administrative Agent or any Lender on account
of its liability hereunder, it will notify the Administrative Agent and such
Lender in writing that such payment is made under this Guarantee for such
purpose.
(g)    Anything herein or in any other Credit Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Credit Documents shall in no event exceed the amount which can be
guaranteed by such Guarantor under applicable Federal and state laws relating to
the insolvency of debtors (after giving effect to the right of contribution
established in Section 3 hereof).
(h)    No payment or payments made by Borrower, any of the Guarantors or any
other Person or received or collected by the Administrative Agent or any Lender
from Borrower, any of the Guarantors, or any other Person by virtue of any
action or proceeding or any setoff or appropriation or payment of the
Obligations shall be deemed to modify, reduce, release or otherwise affect the
liability of any Guarantor hereunder who shall, notwithstanding any such payment
or payments (other than payments made by such Guarantor in respect of the
Obligations, Time Warner Obligations or Historic TW Obligations or payments
received or collected from such Guarantor in respect of the Obligations, Time
Warner Obligations or Historic TW Obligations), remain liable for, in the case
of Time Warner, the Obligations, in the case of Historic TW, the Time Warner
Obligations and, in the case of TBS and HBO, the Historic TW Obligations, up to
the maximum liability of such Guarantor hereunder until the Obligations are paid
in full and the Lenders’ commitments, if any, to make Loans under the Credit
Agreement are terminated.
(i)    This Guarantee shall terminate at the election of the Administrative
Agent following the purchase of the Loans by Time Warner or any of its
Affiliates on the Purchase Date pursuant to Section 2.18(c) of the Credit
Agreement.
3. Right of Contribution. Each Guarantor hereby agrees that to the extent that a
Guarantor shall have paid more than its proportionate share of any payment made
hereunder, such Guarantor shall be entitled to seek and receive contribution
from and against any other Guarantor hereunder who has not paid its
proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 5 hereof. The provisions
of this Section shall in no respect limit the obligations and liabilities of any
Guarantor to the Administrative Agent and the Lenders, and each Guarantor shall
remain liable to the Administrative Agent and the Lenders for the full amount
guaranteed by such Guarantor hereunder.

B-3

--------------------------------------------------------------------------------




4. Right of Setoff. (a) Time Warner hereby authorizes each Lender at any time
and from time to time when any amounts owed by Borrower under the Credit
Agreement are due and payable and have not been paid (taking into account any
applicable grace periods), to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final), at any time held and other indebtedness at any time owing by such
Lender to or for the credit or the account of Time Warner (other than
indebtedness related to commercial advertising and marketing arrangements
entered into in the ordinary course of business) against any of and all of the
obligations of Time Warner to such Lender hereunder now or hereafter existing
under the Credit Agreement or any other Credit Document whether or not such
Lender has made any demand for payment. Each Lender shall notify Time Warner
promptly of any such setoff and the application made by such Lender of the
proceeds thereof; provided that the failure to give such notice shall not affect
the validity of such setoff and application. The rights of each Lender under
this paragraph are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.
(b)    Historic TW hereby authorizes each Lender at any time and from time to
time when any amounts owed by Time Warner under this Guarantee are due and
payable and have not been paid (taking into account any applicable grace
periods), to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final), at any
time held and other indebtedness at any time owing by such Lender to or for the
credit or the account of Historic TW (other than indebtedness related to
commercial advertising and marketing arrangements entered into in the ordinary
course of business) against any of and all of the obligations of Historic TW to
such Lender hereunder now or hereafter existing under the Credit Agreement or
any other Credit Document whether or not such Lender has made any demand for
payment. Each Lender shall notify Historic TW promptly of any such setoff and
the application made by such Lender of the proceeds thereof; provided that the
failure to give such notice shall not affect the validity of such setoff and
application. The rights of each Lender under this paragraph are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.
(c)    Each of TBS and HBO hereby authorizes each Lender at any time and from
time to time when any amounts owed by Historic TW under this Guarantee are due
and payable and have not been paid (taking into account any applicable grace
periods), to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final), at any
time held and other indebtedness at any time owing by such Lender to or for the
credit or the account of either TBS or HBO (other than indebtedness related to
commercial advertising and marketing arrangements entered into in the ordinary
course of business) against any of and all of the obligations of TBS or HBO, as
applicable, to such Lender hereunder now or hereafter existing under the Credit
Agreement or any other Credit Document whether or not such Lender has made any
demand for payment. Each Lender shall notify TBS and/or HBO, as the case may be,
promptly of any such setoff and the application made by such Lender of the
proceeds thereof; provided that the failure to give such notice shall not affect
the validity of such setoff and application. The rights of each Lender under
this paragraph are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

B-4

--------------------------------------------------------------------------------




5. No Subrogation. Notwithstanding any payment or payments made by any Guarantor
hereunder, or any setoff or application of funds of any Guarantor by any Lender,
no Guarantor shall be entitled to be subrogated to any of the rights of the
Administrative Agent or any Lender against Borrower or against any collateral
security or guarantee or right of offset held by the Administrative Agent or any
Lender for the payment of the Obligations, Time Warner Obligations or Historic
TW Obligations, nor shall any Guarantor seek or be entitled to seek any
contribution or reimbursement from Borrower in respect of payments made by such
Guarantor hereunder, until all amounts owing to the Administrative Agent and the
Lenders by Borrower on account of the Obligations are paid in full and the
Lenders’ commitments, if any, to make Loans under the Credit Agreement are
terminated. If any amount shall be paid to any Guarantor on account of such
subrogation rights at any time when all of the Obligations shall not have been
paid in full, such amount shall be held by such Guarantor in trust for the
Administrative Agent and the Lenders, segregated from other funds of such
Guarantor, and shall, forthwith upon receipt by such Guarantor, be turned over
to the Administrative Agent in the exact form received by such Guarantor (duly
indorsed by such Guarantor to the Administrative Agent, if required), to be
applied against the Obligations, whether matured or unmatured, in such order as
the Administrative Agent may determine.
6. Amendments, etc. with Respect to the Obligations; Waiver of Rights. Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor, and without notice to or further
assent by any Guarantor, (a) any demand for payment of any of the Obligations,
Time Warner Obligations and Historic TW Obligations made by the Administrative
Agent or any Lender may be rescinded by the Administrative Agent or such Lender,
and any of the Obligations, Time Warner Obligations and Historic TW Obligations
continued, (b) the Obligations, Time Warner Obligations and/or Historic TW
Obligations, or the liability of any other Person upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Administrative Agent or any Lender, (c) the Credit Agreement and any other
Credit Document may be amended, modified, supplemented or terminated, in whole
or in part, and (d) any collateral security, guarantee or right of offset at any
time held by the Administrative Agent or any Lender for the payment of the
Obligations, Time Warner Obligations and/or Historic TW Obligations may be sold,
exchanged, waived, surrendered or released. Neither the Administrative Agent nor
any Lender shall have any obligation to protect, secure, perfect or insure any
Lien at any time held by it as security for the Obligations or for this
Guarantee or any property subject thereto.

B-5

--------------------------------------------------------------------------------




7. Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Obligations,
Time Warner Obligations and/or Historic TW Obligations and notice of or proof of
reliance by the Administrative Agent or any Lender upon this Guarantee or
acceptance of this Guarantee; the Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon this Guarantee; and all dealings
between Borrower or any of the Guarantors, on the one hand, and the
Administrative Agent and the Lenders, on the other, shall likewise be
conclusively presumed to have been had or consummated in reliance upon this
Guarantee. Each Guarantor waives diligence, presentment, protest, demand for
payment and notice of default or nonpayment to or upon Borrower or any Guarantor
with respect to the Obligations, Time Warner Obligations or Historic TW
Obligations. This Guarantee shall be construed as a continuing, absolute and
unconditional guarantee of payment and performance and not of collection without
regard to (a) the validity, regularity or enforceability of the Credit Agreement
or any other Credit Document, any of the Obligations, Time Warner Obligations or
Historic TW Obligations or any other collateral security therefor or guarantee
or right of offset with respect thereto at any time or from time to time held by
the Administrative Agent or any Lender, (b) any defense, setoff or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by Borrower or any other Person against the
Administrative Agent or any Lender, (c) whether or not any of the Obligations,
Time Warner Obligations or Historic TW Obligations are from time to time
reduced, or extinguished (other than pursuant to Section 2(e) above), whether or
not recovery may be or hereafter become barred by any statute of limitations or
otherwise, and despite any arrangement or composition entered into in connection
with any bankruptcy or other proceeding or (d) any other circumstance whatsoever
(with or without notice to or knowledge of Borrower or any Guarantor) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of Borrower from the Obligations, of Time Warner from the Time Warner
Obligations or of Historic TW from the Historic TW Obligations, or of such
Guarantor under this Guarantee, in bankruptcy or in any other instance. When
making a demand hereunder or otherwise pursuing its rights and remedies
hereunder against any Guarantor, the Administrative Agent and any Lender may,
but shall be under no obligation to, make a similar demand on or otherwise
pursue such rights and remedies as it may have against Borrower, any other
Guarantor or any other Person or against any collateral security or guarantee
for the Obligations, Time Warner Obligations or Historic TW Obligations or any
right of offset with respect thereto, and any failure by the Administrative
Agent or any Lender to make any such demand, to pursue such other rights or
remedies or to collect any payments from Borrower, any such other Guarantor or
any such other Person or to realize upon any such collateral security or
guarantee or to exercise any such right of offset, or any release of Borrower,
any such other Guarantor or any such other Person or of any such collateral
security, guarantee or right of offset, shall not relieve any Guarantor of any
liability hereunder, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of the Administrative
Agent or any Lender against any Guarantor. For the purposes hereof “demand”
shall include the commencement and continuance of any legal proceedings.
8. Reinstatement. This Guarantee shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations, Time Warner Obligations or Historic TW Obligations is
rescinded or must otherwise be restored or returned by the Administrative Agent
or any Lender upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of Borrower or any Guarantor or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, Borrower or any Guarantor or any substantial part of Borrower’s or
any Guarantor’s property, or otherwise, all as though such payments had not been
made.
9. Payments. Each Guarantor hereby agrees that payments hereunder will be paid
to the Administrative Agent without setoff or counterclaim in the applicable
Currency at the office of the Administrative Agent as designated by the
Administrative Agent.

B-6

--------------------------------------------------------------------------------




10. Representations and Warranties. To induce the Administrative Agent and the
Lenders to enter into the Credit Agreement and to induce the Lenders to make
their respective extensions of credit to Borrower thereunder, each Subsidiary
Guarantor hereby represents and warrants to the Administrative Agent and each
Lender that the representations and warranties set forth in Article III of the
Credit Agreement as they relate to such Subsidiary Guarantor or to the Credit
Documents to which such Subsidiary Guarantor is a party, each of which is hereby
incorporated herein by reference, are true and correct as of the date hereof,
and the Administrative Agent and each Lender shall be entitled to rely on each
of them as if they were fully set forth herein (it being understood that any
representation or warranty set forth in Article III of the Credit Agreement that
is qualified by a reference to Time Warner and its Subsidiaries or Restricted
Subsidiaries taken as a whole shall not be deemed to apply to the Subsidiary
Guarantor individually).
11. Authority of Administrative Agent. Each Guarantor acknowledges that the
rights and responsibilities of the Administrative Agent under this Guarantee
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, right, request, judgment
or other right or remedy provided for herein or resulting or arising out of this
Guarantee shall, as between the Administrative Agent and the Lenders, be
governed by the Credit Agreement and by such other agreements with respect
thereto as may exist from time to time among them, but, as between the
Administrative Agent and any or all of the Guarantors, the Administrative Agent
shall be conclusively presumed to be acting as agent for the Lenders with full
and valid authority so to act or refrain from acting, and no Guarantor shall be
under any obligation, or entitlement, to make any inquiry respecting such
authority.
12. Notices. All notices, requests and demands to or upon the Administrative
Agent, any Lender or any Guarantor shall be effected in the manner provided in
Section 9.01 of the Credit Agreement; any such notice, request or demand to or
upon any Guarantor shall be addressed to such Guarantor at its notice address
set forth on Schedule 1 hereto.
13. Severability. Any provision of this Guarantee which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
14. Integration. This Guarantee and the other Credit Documents represent the
agreement of each Guarantor with respect to the subject matter hereof and there
are no promises or representations by any Guarantor, the Administrative Agent or
any Lender relative to the subject matter hereof not reflected herein or in the
other Credit Documents.
15. Amendments in Writing. None of the terms or provisions of this Guarantee may
be waived, amended, supplemented or otherwise modified except by a written
instrument executed by the applicable Guarantor and the Administrative Agent;
provided that any right, power or privilege of the Administrative Agent or the
Lenders arising under this Guarantee may be waived by the Administrative Agent
and the Lenders in a letter or agreement executed by the Administrative Agent;
provided further that no such amendment or waiver shall release any Guarantor
from its obligations hereunder without the written consent of each Lender.
16. Release of Subsidiary Guarantors. Any term or provision of any Credit
Document to the contrary notwithstanding, a Subsidiary Guarantor shall be
automatically released from its obligations under this Guarantee, and the
guarantee of such Subsidiary Guarantor shall be automatically released, upon
receipt by the Administrative Agent of a certificate of a Responsible Officer of
Time Warner certifying that such Subsidiary Guarantor has no outstanding
Indebtedness For Borrowed Money as of the date of such certificate, other than
any other guarantee of Indebtedness For Borrowed Money that will be released
concurrently with the release of such guarantee. In connection with any such
release, the Administrative Agent shall execute and deliver to Time Warner or
the applicable Subsidiary Guarantor, at Time Warner’s expense, all documents and
shall take all such actions as are reasonably requested by Time Warner to
evidence such release and to effect the release of such Subsidiary Guarantor’s
guarantees and other obligations contained in the Guarantee. The execution and
delivery of documents pursuant to this Section shall be without recourse to or
representation or warranty by the Administrative Agent.

B-7

--------------------------------------------------------------------------------




17. No Waiver; Cumulative Remedies. Neither the Administrative Agent nor any
Lender shall by any act (except by a written instrument pursuant to Section 15
hereof), delay, indulgence, omission or otherwise be deemed to have waived any
right or remedy hereunder or to have acquiesced in any Default or Event of
Default or in any breach of any of the terms and conditions hereof. No failure
to exercise, nor any delay in exercising, on the part of the Administrative
Agent or any Lender, any right, power or privilege hereunder shall operate as a
waiver thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Administrative Agent or
any Lender of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy which the Administrative Agent or such
Lender would otherwise have on any future occasion. The rights and remedies
herein provided are cumulative, may be exercised singly or concurrently and are
not exclusive of any other rights or remedies provided by law.
18. Section Headings. The section headings used in this Guarantee are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
19. Successors and Assigns. This Guarantee shall be binding upon the successors
and assigns of each Guarantor and shall inure to the benefit of the
Administrative Agent and the Lenders and their successors and assigns; provided
that no Guarantor may assign, transfer or delegate any of its rights or
obligations under this Guarantee without the prior written consent of the
Administrative Agent.
20. Enforcement Expenses; Indemnity. (a) Each Guarantor agrees, jointly and
severally, to pay or reimburse each Lender and the Administrative Agent for all
its costs and expenses incurred in collecting against such Guarantor under this
Guarantee or otherwise enforcing or protecting any rights under this Guarantee
and the other Credit Documents to which such Guarantor is a party, including,
without limitation, the reasonable fees, charges and disbursements of any
counsel for the Lenders and the Administrative Agent, as and to the extent
provided in Section 9.03 of the Credit Agreement.
(b) Time Warner shall indemnify the Administrative Agent and each Lender, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of any Credit Documents or
any agreement or instrument contemplated thereby, the performance by the parties
hereto of their respective obligations hereunder or the consummation of the
Transactions or any other transactions contemplated hereby or by the Credit
Agreement, (ii) any Loan or the use of, or the proposed use of, the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by any Guarantor, or any
Environmental Liability related in any way to any Guarantor, or (iv) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses resulted from the gross
negligence or willful misconduct of such Indemnitee (or a Related Party of such
Indemnitee).
21. Appointment of Time Warner as Agent. Each of Historic TW, TBS and HBO hereby
irrevocably appoints Time Warner to act on its behalf as agent (in such capacity
the “Agent”) under the Reimbursement Agreement and the other Reimbursement
Documents (as defined in the Reimbursement Agreement) and authorizes the Agent
to take such actions on its behalf, and exercise such rights and remedies on its
behalf, as Time Warner deems necessary under the Reimbursement Agreement and
other Reimbursement Documents. Time Warner hereby accepts such appointment to so
act as Agent on behalf of each of Historic TW, TBS and HBO. For the avoidance of
doubt, this Section shall not affect in any manner the obligations of the
Guarantors under this Guarantee or the rights and remedies of the Administrative
Agent and the Lenders under this Guarantee.
22. Counterparts. This Guarantee may be executed by one or more of the
Guarantors on any number of separate counterparts (including by facsimile or
electronic transmission), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.

B-8

--------------------------------------------------------------------------------




23. Acknowledgements.
Each Guarantor hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Guarantee;
(b)    neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Guarantor arising out of or in connection with
this Guarantee or any other Credit Document, and the relationship between any or
all of the Guarantors, on the one hand, and the Administrative Agent and
Lenders, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor; and
(c)    no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Guarantors and the Lenders.
24. GOVERNING LAW. THIS GUARANTEE SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.
25. Jurisdiction; Consent to Service of Process. (a) Each Guarantor hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of the Supreme Court of the State of New York sitting in
New York County and of the United States District Court of the Southern District
of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Guarantee, or for recognition or
enforcement of any judgment, and each Guarantor hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding shall be heard and determined in such New York State court or, to the
extent permitted by law, in such Federal court. Each Guarantor agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.
(b)    Each Guarantor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Guarantee in any court referred to in
paragraph (a) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
(c)    Each Guarantor irrevocably consents to service of process in the manner
provided for notices in Section 12 of this Guarantee. Nothing in this Guarantee
will affect the right of any party to this Guarantee to serve process in any
other manner permitted by law.
26. WAIVER OF JURY TRIAL. EACH GUARANTOR HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
GUARANTEE OR ANY OTHER CREDIT DOCUMENT (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY).


[Remainder of page intentionally left blank]

B-9

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Guarantee to be duly
executed and delivered by its duly authorized officer as of the day and year
first above written.


TIME WARNER INC.
By:
 
Name:
Edward B. Ruggiero
Title:
Senior Vice President & Treasurer
 
 
HISTORIC TW INC.
By:
 
Name:
Edward B. Ruggiero
Title:
Senior Vice President & Treasurer
 
 
TURNER BROADCASTING SYSTEM, INC.
By:
 
Name:
Edward B. Ruggiero
Title:
Senior Vice President & Assistant Treasurer
 
 
HOME BOX OFFICE, INC.
By:
 
Name:
Edward B. Ruggiero
Title:
Senior Vice President & Assistant Treasurer





--------------------------------------------------------------------------------



SCHEDULE 1


Addresses for Notices
TIME WARNER INC.
One Time Warner Center
New York, NY 10019
Attention: Chief Financial Officer
Facsimile No. (212) 484-7175
Attention: General Counsel
Facsimile No.    (212) 484-7167
Attention: Treasurer
Facsimile No. (212) 484-7151
Attention: Stephen Kapner
Facsimile No. (212) 484-7151
Attention: Leonel Galvez
Facsimile No. (212) 484-7151

HISTORIC TW INC.
One Time Warner Center
New York, NY 10019
Attention: Treasurer
Facsimile No.    (212) 484-7151
Attention: General Counsel
Facsimile No.    (212) 484-7167
TURNER BROADCASTING SYSTEM, INC.
1 CNN Center
Atlanta, GA 30348
Attention: Chief Financial Officer
Facsimile No.    (404) 827-4069
Attention: General Counsel
Facsimile No. (404) 827-2381

With a copy to Time Warner at its address set forth above.

HOME BOX OFFICE, INC.
1100 Avenue of the Americas
New York, NY 10036
Attention: Chief Financial Officer
Facsimile No.    (212) 364-4009
Attention: General Counsel
Facsimile No.    (212) 364-4656

With a copy to Time Warner at its address set forth above.



--------------------------------------------------------------------------------




EXHIBIT C
FORM OF CME GUARANTEE


GUARANTEE, dated as of February 19, 2016 (as amended, supplemented or otherwise
modified from time to time, this “Guarantee”), made by CENTRAL EUROPEAN MEDIA
ENTERPRISES LTD., an exempted limited company incorporated under the laws of
Bermuda (the “CME Guarantor”) in favor of BNP PARIBAS, as administrative agent
(in such capacity, the “Administrative Agent”) for the lenders (the “Lenders”)
party to the Credit Agreement, dated as of February 19, 2016 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the CME Guarantor, CME MEDIA ENTERPRISES B.V., a private company with
limited liability incorporated under the laws of the Netherlands (“CME BV”), as
borrower, TIME WARNER INC., a Delaware corporation (“Time Warner”), as a
guarantor, the Lenders and the Administrative Agent.
W I T N E S S E T H:


WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make Loans (as defined below) to Borrower (as defined below) upon the terms and
subject to the conditions set forth therein;
WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective Loans to Borrower under the Credit Agreement that the CME
Guarantor shall have executed and delivered this Guarantee to the Administrative
Agent for the ratable benefit of the Lenders; and
WHEREAS, the CME Guarantor has determined that its execution, delivery and
performance of this Guarantee may reasonably be expected to benefit the CME
Guarantor, directly or indirectly, and be in the interest of the CME Guarantor.
NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective loans to Borrower under the Credit
Agreement, the CME Guarantor hereby agrees with the Administrative Agent, for
the ratable benefit of the Lenders, as follows:
1. Defined Terms. Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.
(a)    As used herein, “Borrower” means CME BV (or a successor or assign
permitted pursuant to Section 9.04 of the Credit Agreement).
(b)    As used herein, “Obligations” means the collective reference to the
unpaid principal of and interest on the Loans and all other obligations and
liabilities of Borrower to the Administrative Agent and the Lenders (including,
without limitation, interest accruing at the then applicable rate provided in
the Credit Agreement after the maturity of the Loans and interest accruing at
the then applicable rate provided in the Credit Agreement after the filing of
any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to Borrower whether or not a claim
for post-filing or post-petition interest is allowed in such proceeding),
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, the Credit Agreement or any other Credit Document, in each case (x)
whether on account of principal, interest, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees and disbursements of counsel
to the Administrative Agent and the Lenders that are required to be paid by
Borrower pursuant to the terms of the Credit Agreement or any other Credit
Document), and (y) whether or not allowed or allowable in any insolvency
proceeding involving Borrower.

C-2

--------------------------------------------------------------------------------




(c) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Guarantee shall refer to this Guarantee as a whole and not to
any particular provision of this Guarantee, and section and paragraph references
are to this Guarantee unless otherwise specified.
(d)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
2. Guarantee.
(a)    The CME Guarantor hereby unconditionally, irrevocably and absolutely
guarantees to the Administrative Agent, for the ratable benefit of the Lenders
and their respective successors, indorsees, transferees and assigns, the prompt
and complete payment and performance by Borrower when due (whether at the stated
maturity, by acceleration or otherwise) of the Obligations.
(b)    This Guarantee shall remain in full force and effect until all amounts
owing to the Administrative Agent and the Lenders by Borrower on account of the
Obligations are paid in full and the Lenders’ commitments, if any, to make Loans
under the Credit Agreement are terminated.
(c)    The CME Guarantor agrees that whenever, at any time, or from time to
time, it shall make any payment to the Administrative Agent or any Lender on
account of its liability hereunder, it will notify the Administrative Agent and
such Lender in writing that such payment is made under this Guarantee for such
purpose.
(d)    Anything herein or in any other Credit Document to the contrary
notwithstanding, the maximum liability of the CME Guarantor hereunder and under
the other Credit Documents shall in no event exceed the amount which can be
guaranteed by the CME Guarantor under applicable laws relating to the insolvency
of debtors.
(e)    No payment or payments made by Borrower, the CME Guarantor or any other
Person or received or collected by the Administrative Agent or any Lender from
Borrower, the CME Guarantor, or any other Person by virtue of any action or
proceeding or any setoff or appropriation or payment of the Obligations shall be
deemed to modify, reduce, release or otherwise affect the liability of the CME
Guarantor hereunder who shall, notwithstanding any such payment or payments
(other than payments made by the CME Guarantor in respect of the Obligations or
payments received or collected from the CME Guarantor in respect of the
Obligations), remain liable for the Obligations up to the maximum liability of
the CME Guarantor hereunder until the Obligations are paid in full and the
Lenders’ commitments, if any, to make Loans under the Credit Agreement are
terminated.
3. Right of Setoff. The CME Guarantor hereby authorizes each Lender at any time
and from time to time when any amounts owed by Borrower under the Credit
Agreement are due and payable and have not been paid (taking into account any
applicable grace periods), to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final), at any time held and other indebtedness at any time owing by such
Lender to or for the credit or the account of the CME Guarantor against any of
and all of the obligations of the CME Guarantor to such Lender hereunder now or
hereafter existing under the Credit Agreement or any other Credit Document
whether or not such Lender has made any demand for payment. Each Lender shall
notify the CME Guarantor promptly of any such setoff and the application made by
such Lender of the proceeds thereof; provided that the failure to give such
notice shall not affect the validity of such setoff and application. The rights
of each Lender under this paragraph are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

C-3

--------------------------------------------------------------------------------




4. No Subrogation. Notwithstanding any payment or payments made by the CME
Guarantor hereunder, or any setoff or application of funds of the CME Guarantor
by any Lender, the CME Guarantor shall not be entitled to be subrogated to any
of the rights of the Administrative Agent or any Lender against Borrower or
against any collateral security or guarantee or right of offset held by the
Administrative Agent or any Lender for the payment of the Obligations, nor shall
the CME Guarantor seek or be entitled to seek any contribution or reimbursement
from Borrower in respect of payments made by the CME Guarantor hereunder, until
all amounts owing to the Administrative Agent and the Lenders by Borrower on
account of the Obligations are paid in full and the Lenders’ commitments, if
any, to make Loans under the Credit Agreement are terminated. If any amount
shall be paid to the CME Guarantor on account of such subrogation rights at any
time when all of the Obligations shall not have been paid in full, such amount
shall be held by the CME Guarantor in trust for the Administrative Agent and the
Lenders, segregated from other funds of the CME Guarantor, and shall, forthwith
upon receipt by the CME Guarantor, be turned over to the Administrative Agent in
the exact form received by the CME Guarantor (duly indorsed by the CME Guarantor
to the Administrative Agent, if required), to be applied against the
Obligations, whether matured or unmatured, in such order as the Administrative
Agent may determine.
5. Amendments, etc. with Respect to the Obligations; Waiver of Rights. The CME
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against the CME Guarantor, and without notice to or
further assent by the CME Guarantor, (a) any demand for payment of any of the
Obligations made by the Administrative Agent or any Lender may be rescinded by
the Administrative Agent or such Lender, and any of the Obligations continued,
(b) the Obligations or the liability of any other Person upon or for any part
thereof, or any collateral security or guarantee therefor or right of offset
with respect thereto, may, from time to time, in whole or in part, be renewed,
extended, amended, modified, accelerated, compromised, waived, surrendered or
released by the Administrative Agent or any Lender, (c) the Credit Agreement and
any other Credit Document may be amended, modified, supplemented or terminated,
in whole or in part, and (d) any collateral security, guarantee or right of
offset at any time held by the Administrative Agent or any Lender for the
payment of the Obligations may be sold, exchanged, waived, surrendered or
released. Neither the Administrative Agent nor any Lender shall have any
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Obligations or for this Guarantee or any property subject
thereto.

C-4

--------------------------------------------------------------------------------




6. Guarantee Absolute and Unconditional. The CME Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Obligations
and notice of or proof of reliance by the Administrative Agent or any Lender
upon this Guarantee or acceptance of this Guarantee; the Obligations, and any of
them, shall conclusively be deemed to have been created, contracted or incurred,
or renewed, extended, amended or waived, in reliance upon this Guarantee; and
all dealings between Borrower or the CME Guarantor, on the one hand, and the
Administrative Agent and the Lenders, on the other, shall likewise be
conclusively presumed to have been had or consummated in reliance upon this
Guarantee. The CME Guarantor waives diligence, presentment, protest, demand for
payment and notice of default or nonpayment to or upon Borrower or the CME
Guarantor with respect to the Obligations. This Guarantee shall be construed as
a continuing, absolute and unconditional guarantee of payment and performance
and not of collection without regard to (a) the validity, regularity or
enforceability of the Credit Agreement or any other Credit Document, any of the
Obligations, or any other collateral security therefor or guarantee or right of
offset with respect thereto at any time or from time to time held by the
Administrative Agent or any Lender, (b) any defense, setoff or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by Borrower or any other Person against the
Administrative Agent or any Lender, (c) whether or not any of the Obligations
are from time to time reduced, or extinguished (other than pursuant to Section
2(b) above), whether or not recovery may be or hereafter become barred by any
statute of limitations or otherwise, and despite any arrangement or composition
entered into in connection with any bankruptcy or other proceeding or (d) any
other circumstance whatsoever (with or without notice to or knowledge of
Borrower or the CME Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of Borrower from the Obligations or
of the CME Guarantor under this Guarantee, in bankruptcy or in any other
instance. When making a demand hereunder or otherwise pursuing its rights and
remedies hereunder against the CME Guarantor, the Administrative Agent and any
Lender may, but shall be under no obligation to, make a similar demand on or
otherwise pursue such rights and remedies as it may have against Borrower, the
CME Guarantor or any other Person or against any collateral security or
guarantee for the Obligations or any right of offset with respect thereto, and
any failure by the Administrative Agent or any Lender to make any such demand,
to pursue such other rights or remedies or to collect any payments from
Borrower, the CME Guarantor or any such other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of Borrower, the CME Guarantor or any such other Person or of any such
collateral security, guarantee or right of offset, shall not relieve the CME
Guarantor of any liability hereunder, and shall not impair or affect the rights
and remedies, whether express, implied or available as a matter of law, of the
Administrative Agent or any Lender against the CME Guarantor. For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.
7. Reinstatement. This Guarantee shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Administrative Agent or any Lender upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of Borrower or the CME Guarantor or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, Borrower or the CME Guarantor or any
substantial part of Borrower’s or the CME Guarantor’s property, or otherwise,
all as though such payments had not been made.
8. Payments. The CME Guarantor hereby agrees that payments hereunder will be
paid to the Administrative Agent without setoff or counterclaim in the
applicable Currency at the office of the Administrative Agent as designated by
the Administrative Agent.
9. Representations and Warranties. To induce the Administrative Agent and the
Lenders to enter into the Credit Agreement and to induce the Lenders to make
their respective extensions of credit to Borrower thereunder, the CME Guarantor
hereby represents and warrants to the Administrative Agent and each Lender that
the representations and warranties set forth in Article III of the Credit
Agreement as they relate to the CME Guarantor or to the Credit Documents to
which the CME Guarantor is a party, each of which is hereby incorporated herein
by reference, are true and correct as of the date hereof, and the Administrative
Agent and each Lender shall be entitled to rely on each of them as if they were
fully set forth herein.

C-5

--------------------------------------------------------------------------------




10. Authority of Administrative Agent. The CME Guarantor acknowledges that the
rights and responsibilities of the Administrative Agent under this Guarantee
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, right, request, judgment
or other right or remedy provided for herein or resulting or arising out of this
Guarantee shall, as between the Administrative Agent and the Lenders, be
governed by the Credit Agreement and by such other agreements with respect
thereto as may exist from time to time among them, but, as between the
Administrative Agent and the CME Guarantor, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Lenders with full and valid
authority so to act or refrain from acting, and the CME Guarantor shall not be
under any obligation, or entitlement, to make any inquiry respecting such
authority.
11. Notices. All notices, requests and demands to or upon the Administrative
Agent, any Lender or the CME Guarantor shall be effected in the manner provided
in Section 9.01 of the Credit Agreement; any such notice, request or demand to
or upon the CME Guarantor shall be addressed to the CME Guarantor at its notice
address as provided in Section 9.01 of the Credit Agreement.
12. Severability. Any provision of this Guarantee which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
13. Integration. This Guarantee and the other Credit Documents represent the
agreement of the CME Guarantor with respect to the subject matter hereof and
there are no promises or representations by the CME Guarantor, the
Administrative Agent or any Lender relative to the subject matter hereof not
reflected herein or in the other Credit Documents.
14. Amendments in Writing. None of the terms or provisions of this Guarantee may
be waived, amended, supplemented or otherwise modified except by a written
instrument executed by the CME Guarantor and the Administrative Agent; provided
that any right, power or privilege of the Administrative Agent or the Lenders
arising under this Guarantee may be waived by the Administrative Agent and the
Lenders in a letter or agreement executed by the Administrative Agent; provided
further that no such amendment or waiver shall release the CME Guarantor from
its obligations hereunder without the written consent of each Lender.
15. No Waiver; Cumulative Remedies. Neither the Administrative Agent nor any
Lender shall by any act (except by a written instrument pursuant to Section 14
hereof), delay, indulgence, omission or otherwise be deemed to have waived any
right or remedy hereunder or to have acquiesced in any Default or Event of
Default or in any breach of any of the terms and conditions hereof. No failure
to exercise, nor any delay in exercising, on the part of the Administrative
Agent or any Lender, any right, power or privilege hereunder shall operate as a
waiver thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Administrative Agent or
any Lender of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy which the Administrative Agent or such
Lender would otherwise have on any future occasion. The rights and remedies
herein provided are cumulative, may be exercised singly or concurrently and are
not exclusive of any other rights or remedies provided by law.
16. Section Headings. The section headings used in this Guarantee are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
17. Successors and Assigns. This Guarantee shall be binding upon the successors
and assigns of the CME Guarantor and shall inure to the benefit of the
Administrative Agent and the Lenders and their successors and assigns; provided
that the CME Guarantor may not assign, transfer or delegate any of its rights or
obligations under this Guarantee without the prior written consent of the
Administrative Agent.
18. Enforcement Expenses; Indemnity.

C-6

--------------------------------------------------------------------------------




(a)    The CME Guarantor agrees to pay or reimburse each Lender and the
Administrative Agent for all its costs and expenses incurred in collecting
against the CME Guarantor under this Guarantee or otherwise enforcing or
protecting any rights under this Guarantee and the other Credit Documents to
which the CME Guarantor is a party, including, without limitation, the
reasonable fees, charges and disbursements of any counsel for the Lenders and
the Administrative Agent, as and to the extent provided in Section 9.03 of the
Credit Agreement.
(b) The CME Guarantor shall indemnify the Administrative Agent and each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of any Credit Documents or
any agreement or instrument contemplated thereby, the performance by the CME
Guarantor of its obligations hereunder or the consummation of the Transactions
or any other transactions contemplated hereby or by the Credit Agreement,
(ii) any Loan or the use of, or the proposed use of, the proceeds therefrom,
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the CME Guarantor, or any Environmental
Liability related in any way to the CME Guarantor, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses resulted from the gross
negligence or willful misconduct of such Indemnitee (or a Related Party of such
Indemnitee).
19. Acknowledgements. The CME Guarantor hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Guarantee;
(b)    none of the Administrative Agent, Time Warner nor any Lender has any
fiduciary relationship with or duty to the CME Guarantor arising out of or in
connection with this Guarantee or any other Credit Document, and the
relationship between the CME Guarantor, on the one hand, and the Administrative
Agent and Lenders, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and
(c)    no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the CME Guarantor and the Lenders.
20. GOVERNING LAW. THIS GUARANTEE SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.
21. Jurisdiction; Consent to Service of Process.
(a) The CME Guarantor hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Guarantee, or for recognition or enforcement of any judgment, and the CME
Guarantor hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding shall be heard and determined in such
New York State court or, to the extent permitted by law, in such Federal court.
The CME Guarantor agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

C-7

--------------------------------------------------------------------------------




(b)    The CME Guarantor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Guarantee in any court referred to in
paragraph (a) of this Section. The CME Guarantor hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
(c)    The CME Guarantor irrevocably consents to service of process in the
manner provided for notices in Section 11 of this Guarantee. Nothing in this
Guarantee will affect the right of any party to this Guarantee to serve process
in any other manner permitted by law.
22. WAIVER OF JURY TRIAL. THE CME GUARANTOR HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
GUARANTEE OR ANY OTHER CREDIT DOCUMENT (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY).
[Remainder of page intentionally left blank]

C-8

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Guarantee to be duly
executed and delivered by its duly authorized officer as of the day and year
first above written.


CENTRAL EUROPEAN MEDIA ENTERPRISES LTD.
By:    
Name: David Sturgeon
Title: Chief Financial Officer
















